          Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 1 of 96




  ATTACHMENT A                                   EXHIBIT "8"                                J-1711-UNG-001


  have hereunder to Owner or any Owner Indemnified Party on account of a covered claim under any
  insurance policy wherein Contractor is a oozed insured or an additional insured out of any insurance
  proceeds received by Contractor. Contractor may not use any such insurance proceeds for any purpose
  other than the discharge of such payment obligation unless and until such payment obligation has been
  discharged in fulL Owner assumes no responsibility for the solvency of any insurer or surety,the failure
  of any insurer or surety to perform in accordance with its obligations, or die delay of an insurer in
  adjusting or responding to an insured or bonded event.

 0.          Subcontractors. Before permitting a Subcontractor to perform any portion of the Work at the
 Project site or laydown area, Contractor shall obtain a certificate of insurance from such Subcontractor
 evidencing that Subcontractor has obtained insurance from carriers approved to conduct insurance
 business in the United States and policies for worker's compensation (if applicable),employer's liability,
 and auto liability Insurance,insurance required under applicable taws,and such other insurance (if any)
 as is required of Subcontractor hereunder or is standard in the industry for the work being performed by
 such Sul:centrum in such amounts, against such risks, and on such terms as is reasonably prudent in
 light of the work to be performed by Subcontractor (subject to the commercial availability of such
 insurance)and commensurate with normal practices in the United States.

 P.          Owner R Wit ro Procure. If Contractor fails to maintain the coverages specified above.Owner
 shall have the right and option to secure on behalf of Contractor any of the coverages listed in this Exhibit
 "B" required to be carried by Contractor,on terms equivalent to the terms set forth herein,and upon the
 exercise ofsuch option.the Contract Price shall immediately be reduced by such amount of Contractor's
 costs for carrying and mainnining such coverage as provided in this Exhibit 'Er. In such event, the
 Parties shall execute 3 Change Order to reduce the Contract Price and to include such insurance in
 procured herein. The reduction in Contract Price shall take into account any material differences between
 the terms and candid= of the coverage(s) Owner secured hereunder and the terms and conditions of
 Contractor's coverage(s).




Untterspasnd ktrallaaan                          Pao 4 414                             Ray.0-TRO.May 2.2016




                                                             Page 6471 of 8158                                   App.00182
                        Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 2 of 96


      •                                                                                                              JPEARSON  CON3 5
          ACC)Rb                .                                                                              DATE(I•VADDNYYY)
           k........---                 CERTIFICATE OF LIABILITY INSURANCE                                      10/13/2017
          THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER.THIS
          CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND. EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
          BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S),AUTHORIZED
              7ft
              , ESENTATIVE OR PRODUCER.AND THE CERTIFICATE HOLDER.
       trnPORTANT: If the certificate holder is an ADDITIONAL INSURED,the polIcy(las) must have ADDITIONAL INSURED provisions or be endorsed.
       If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy,certain policies may require an endorsement. A statement on
       this certificate does not confer rights to the certificate holderin lieu ofsuch endorsement(s).
    'maul=
                                                                                     W    m*
     Fisher Brown BottrelI Insurance,Inc.                                            PHONE
     P.O.Box 1490                                                                    M..!o.Eau):(601)980-8200                    I iFre,.No:(601)208-7484
    !Jackson,MS 39215                                                               Mrmsi
                                                                                                    mum= AFFORDING COVERAGE                          NASC d
     .                                                                              INSURER A:Travelers Casualty Insurance Company ofAmerica 119046
        INSURED                                                                         INSURER 8*                                                         --;
                       Pierce Construction & Maintenance Company,Inc.                   UiSURER C:
                       P.O.Box 485                                                      etsulten n:
                       Petal,MS 39485
                                                                                         SURERE:
                                                                                      (INSURER F:
— COVERAGES                               CERTIFICATE NUMBER:                                           REVISION NUMBER:
       THIS IS TO CERTIFY THAT THE POUCIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE TOR THE POLICY PERIOD
   i INDICATED. NOTWITHSTANDING ANY REQUIRENENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECTTO WHICH THIS
   i CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLIC ES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS.
   I. EXCLUSIONS AND CONDITIONS OF SUCH POLICIES.LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
     INSR1
     L'IRI          TYPE OFINSURANCE         ValT.'.A1 VI       POLICY EIMBER  POLICY EFF IMMICIDAIPYI
                                                                              NINENNYVVVI  POLICYEXPNjI                       LOWS
• i•• A 1 X I CTIEMERCIAL GENERAL!ABILITY

                                                                                                             08/01/2018
                                                                                                         EACH OCCURRENC4             is000,000
                                                                                                                                   s
  1I     .I II    cukals4ADE       OCCUR         li      6301G523312          08/01/2017                 PROVISEST?EramoccumviroJ S
                                                                                                         DANAG                         300,000

         1--!
                                                  I                                                      ILEA EXP(Aro one pawl   1 5    10,000

•; '      I 1                                    I                                                       PMSONAL   SAW   INIURY J 5
                                                                                                                                     1,000,000
         'GENL AGERMILF.LIMITAPMS PM                                                                   ,GENERAL AGGREGATE ;S         2,000,000
        ;T POUCY Li Isaa Ii LOC                         I                                              I PROCUCTS - COMM? AGO i S    2,000,000
              OTHER:
                                                                                                                                 d ELVOLE LSAT
                                                                184020185119                   08/01/2017
                                                                                                     08/01/2018INJURY
            trouostLeUABILITY                                                                                             LOWD
                                                                                                                            oeileNFAI                             1,000,000
 I.        X ANY AUTO                                                                                                     GODLY       (Per perms)
           ■ MIGHLY
                                          CHEDULED
                                        SAUTOS                                                                            BODILYINJURY(Par aseideall S
                  ZA   ONLY             EMS                                                                               gilg="i'm'AGE              S

           X EXCESSUAll
             osIBRELLA  X CLANS-MACE
                          OCCUR
                          use       I
                                    j                       I   IZUP81M3807517 0810112017 AGGREGATE          08/01/2018
                                                                                                                          EACH OCCURRENCE                        10,000,000
                                                                                                                                                                 10,000,000
                Deo X RerermoN s          10,000



                                                                                                          1
                                                                                                                                                      $
           WORKERS   COMPENSATION
           AND EMPLOYERS* LJATIU.ITY
           ANY PROPRIETOR/PARTHERIEXEDUTEM
           =WY            EXCLUDED,
                                            mut
                                            J        Ni A
                                                                'U616623312    0810112017 08/01t2018 ei.EACH ACCIDENT
                                                                                                                          X    eS IT
                                                                                                                                   IRA TLITE I   ER
                                                                                                                                                                 1,000,000

I               dasolbs
                                                                                                                          E.L.MIRPASE••EA EMPLOYEE $             1,000,000
I          uyes.
                 PTION OF OPERATIONS bdrN
                        under
                                                                                                                               C1SP.ASE          oar i S         1,000,000




    lESOMPRON
    1I and WOS
              OF OPERATIONS tLOCATIONS1VEHICLES fACER0 101,AddleccialRemarksSchashde.may he Menthol N mom space Is ra4utradl
  he general liability and automobile policies have a blanket additional insured and blanket waiver of subrogation endorsement that will apply to the certificate
:holder= required by written contract.
:The blanket additional insured endorsement is primary and non-contributory.
  he workers compensation has a blanket waiver ofsubrogation endorsement that will apply to the certificate holder as required by written contract.
  he general liability and automobile policies have a 30 day notice to others of cancellation provision.



    .3ERTIFICATE HOLDER                                                                CANCELLATION

                                                                                        SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE

                   5555 75703
                   KP Engineering LP
                        Old Jacksonville Hwy
                   Tyler,TX
                                                                                        THE EXPIRATION DATE THEREOF. NOTICE WILL BE DELIVERED IN
                                                                                        ACCORDANCE WITH THE POLICY PROVISIONS.

                                                                                      AUTHORIZED REPRESENTATIVE
                                                                                              ‘    1141.-1

 ACORD 25(2016/03)                                                                            Ci 1988-2015 ACORD CORPORATION. All rights reserved.
                                                     The ACORD name and logo are registered marks of ACORD
                                                                        Page 6472 of 8158                                                        App.00183
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 3 of 96




          EXHIBIT C
                          NO COPY
                      PROJECT RULES




                         Page 6473 of 8158                 App.00184
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 4 of 96




          EXHIBIT E




                         Page 6474 of 8158                 App.00185
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 5 of 96



    LABOR RELATIONS                                     EXHIBIT "E"                                  J-1711-UNG-001


                                                                    contractor or subcontractor craft personnel,or
    ARTICLE 1           POLICY STATEMENT
                                                                    work by any contractor or subcontractor.
    1.1     Labor relations in the United States                                  — END of EXHIBIT —
    remain a complex issue governed primarily by
    National,State,or local laws as well as signed
    agreements.It is Contractor's Intent to work with
    contractors and subcontractors without regard to
    the existence of a signed labor agreement
   1.2     It is not Contractor's intent to take
   precedence over National or State laws and
   requirements regarding executing work with Merit
   Shops,Open Shops,or Union Shops or the
   requirements for executing work on multi-employer
   work sites.As such,nothing contained herein shall
   supersede laws or requirements of any National,
   State,or local government.
   ARTICLE 2           MERIT CONTRACTOR
   2.1     Contractor is a merit contractor, and as
   such,may execute work jointly with Open Shop,
   Merit Shop,or Union Contractors without
   prejudice.
   2.2      Contractor may issue subcontracts to
   Open Shop,Merit Shop,or Union Contractors for
   similar work efforts for this project.
  2.3     Owner and Contractor reserve all rights to
  execute the work with contractors and
  subcontractors of its choosing.
   ARTICLE 3  SUBCONTRACTOR'S
   COOPERATION
  3.1       Subcontractor acknowledges the project is
  a multi-employer work site and Contractor is not
  affiliated with all contractors or subcontractors that
  may execute work within the Targa facility located
  In Midland.
  3.2     Subcontractor agrees that work
  assignments for this project are governed in
  accordance with Subcontract Documents and not
  by any other source or organization.
  3.3    Contractor acknowledges that work
  assignments for the work scope of the Subcontract
  Agreement are established by the Subcontractor.
  3.4     Subcontractor agrees it is required for all
  contractors and subcontractors to work alongside
  each other within the same Targa facility and it is
  necessary for each to perform the work in the spirit
  of cooperation.
  3.5     Subcontractor shall ensure craft personnel
  perform the work without interfering with the
  Owner's facility operation or employees,other




  Underground Installation                            Page 1 of 1                              Rev.0.February 12,2014

                                       Page 6475 of 8158                                       App.00186
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 6 of 96




          EXHIBIT H




                         Page 6476 of 8158                 App.00187
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 7 of 96



   SPECIAL PROVISIONS                              EXHIBIT "H"                                         J-1711-UNG-001


                                                                  the Work and invoices therefore shall similarly
   ARTICLE 1           TAXES AND FEES                             conform to the invoice format requested by
                                                                  Contractor. Any applicable sales and use Taxes
   1.1      The Subcontract Price shall include all               must be stated as a separate line item except for
   Taxes in connection with the including:(i) Taxes               Consumables Sales Taxes as described in
   on Equipment and all other Work;and (1i)                      Section 1.3.Further,to the extent applicable,
   applicable Texas state and local sales and use                Subcontractor shall issue,and cause any lower
   taxes on all Work and Equipment. Subcontractor                tiered subcontractors to issue,property completed
   shall be responsible for the payment of all such              Texas Resale Certificates or other exemption
   Taxes and such applicable Texas state and local               certifications or other documentation,as
   sales and use taxes. Subcontractor shall                      appropriate,and shall take such other actions as
   reasonably cooperate with Contractor and Owner                are necessary or advisable,in order to claim,
   to minimize any and all applicable Texas State                obtain or evidence that the sale of such taxable
   and local Sales and Use Taxes relating to the                 items is exempt or otherwise not taxable for Texas
   Work.[3.22.A(I)I                                              sales and use tax purposes.[3.2.2A(IN
   1.2      Subcontractor shall be exclusively                    1.5        Contractor and Owner shall have no
   responsible for any and all taxes imposed on                   liability to Subcontractor under this Agreement or
   Subcontractor and/or payments under this                       otherwise for any sales and use taxes paid,
   Subcontract Agreement by any taxing entities                   directly or indirectly, by Subcontractor or any of its
   based upon:(I) the wages and salaries paid to                  subcontractors with respect to such taxable items,
  Subcontractor's employees for services rendered                 including as a result of Subcontractor's failure to
  under this Agreement,and (ii) the gross profits                comply,or to cause any of its subcontractors to
  earned by Subcontractor,and shall indemnify and                comply,with the immediately preceding sentence
  hold Owner and Contractor harmless from any and                or otherwise to avail itself of the benefit of any
  against all liability in connection therewith.All              exemption it may receive,including the resale
  other taxes,including but not limited to,sales and             exemption. As used herein,the term "taxable
  use,gross receipts, value-added,franchise,                     item'has the meaning assigned to that term in
  property,and other similar taxes imposed by any                Section 151.010 of the Texas Tax Code.
  governmental entity or taxing authorities are the              [3.22A(i)1
  responsibility of Owner. Subcontractor agrees that                SUBCONTRACTOR SHALL DEFEND,
                                                             1.6
  each tiered Subcontractor who performs any part
                                                             INDEMNIFY AND HOLD OWNER HARMLESS
  of the Work shall accept the same responsibility
                                                             FROM ANY LIABILITY TO THE EXTENT
  and liability with respect to the Tax or Taxes of          RESULTING FROM SUBCONTRACTOR'S OR
  such tiered Subcontractor.
                                                             ANY OF ITS SUBCONTRACTORS'FAILURE TO
  1.3     Subcontractor shall pay and be                     MAKE TIMELY PAYMENT OF THE
  responsible for any and all sales and use taxes on         APPLICABLE TAXES AND CONTRIBUTIONS
  the lease or purchase of supplies,tools, parts,            WITHIN THEIR SCOPE OF RESPONSIBILITY
  machinery,equipment,or services consumed or                OR FAILURE TO COMPLY WITH THE
  otherwise used by Subcontractor in the                     REPORTING,RETURN OR OTHER
  performance of the Work("Consumable Sales                  PROCEDURAL OR LEGAL REQUIREMENTS
  Taxes"). Such Consumable Sales Taxes shall not             WITH RESPECT TO SUCH PAYMENTS,
  be included on invoices to Contractor as a                 INCLUDING ANY INTEREST,PENALTIES,
  separate charge.                                           COSTS OR LIABILITIES ARISING FROM SUCH
                                                             FAILURES AND INCLUDING WITHOUT
 1.4      Subcontractor acknowledges that for                LIMITATION,ALL EXPENSES FOR LITIGATION,
 purposes of sales and use Taxes,this Subcontract            COURT COSTS,AND REASONABLE
 Agreement is a separated contract whereby                   ATTORNEYS FEES SHALL BE SOLELY FOR
 Subcontractor agrees to cooperate with Owner                SUBCONTRACTOR'S ACCOUNT.
 and Contractor to separately state categories of
 taxable and nontaxable goods and services in                1.7     Contractor and/or Owner shall(by itself
 order to minimize the amount of sales and use               or through a representative) have access at all
 Taxes applicable to such goods and services.                reasonable times during the course of the Work
 Subcontractor further agrees that Subcontractor             and for a period six(6)years after the
 shall enter into separately stated agreements with          Completion Deadline to all of the information,
 any tiered Subcontractor who performs any part of           books,and records in connection with tax



 Underground Installation                          Page 1 of 2                                  Rev.1-TRG.May 5,2016

                                     Page 6477 of 8158                                          App.00188
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 8 of 96



   SPECIAL PROVISIONS                                 EXHIBIT "Fr        J-1711-UNG-001


   matters (including sales and use tax matters).
   (3.22C)
   ARTICLE 2           BUILDING PERMITS
   2.1     Targa will be responsible for the
   acquisition,including but not limited to,of
   environmental permits,emissions permits, United
   States Army Corps of Engineers permits, Harris
   County Floodplain Management Permit,
   permanent utilities tie-in permits and operating
   permits.
  2.2     Subcontractor will obtain necessary
  Contractor licenses and:
       •    will obtain and / or maintain SPCC and
            SWPPP permits during construction;
       •    assist Contractor / Owner In acquiring
            temporary utility permits if necessary
  2.3     Contractor will obtain Upton County
  Construction permits necessary for construction of
  Cryo unit with assistance,as needed,from Sub-
  contractor.
  2.4     If additional municipal building permits are
  required,Subcontractor shall assist Contractor in
  obtaining building,fire department,or other
  permits that may be required.
  2.5      Final payment will not be made until all
  City required inspections are complete and the
  permit is closed. Copies of final inspections and
  sign off must be submitted to Contractor.
                   -- END of EXHIBIT —




 Underground installation                             Page 2 of 2   Rev.1-TRG.May 5.2016

                                      Page 6478 of 8158             App.00189
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 9 of 96




            EXHIBIT I




                         Page 6479 of 8158                 App.00190
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 10 of 96



    QUALITY                                            EXHIBIT "J"      J-1711-UNG-001


    ARTICLE 3          SUBCONTRACTOR SUPPLIED
    MATERIAL
    3.1      Subcontractor supplied material wig
    preferentially be supplied from domestic mills,
    however,materials from Japan,Spain,Germany,
    France,Italy, or Canada may be use for optimum
    price and delivery. No material will be accepted
    from India,China.Mexico,of Eastern European
    mills without specific written approval from
    Contractor.
    ARTICLE 4          NON-CONFORMANCE
   A.1        lf, at any time during the progress of .e
   Work,any Work is determined by Subcontractor,
   Contractor,or Owner to be defective or in non-
   conformance with this Subcontract,Subcontractor
   will, at its sole expense,immediately remove and
   replace or correct such defective Work.
   42       In case the Subcontractor shall neglect or
   refuse to remove or replace said materials within
   twenty-four(24)hours after written notice to do so
   has been received,such materials shall be
   removed at the direction of the Contractor,and the
   cost thereof,including administrative charges.
   shall be deducted from any monies due the
   Subcontractor.
   ARTICLE 5        ACCEPTANCE
   5.1      Within a reasonable time after receipt of
   notice from Subcontractor that Work,or a portion
   of the Work,is completed and ready for
   inspection, Contractor shall make such inspection,
   as it may deem necessary.If the Work is
   acceptable,Contractor shall give Subcontractor
   written acceptance of such Work.If not accepted,
   the Contractor shall provide details stating the
   reasons for such non-acceptance.
   5.2      Neither the inspection and acceptance of
   the Work nor any payment,including the final
   payment,under this Subcontract shall be
   construed to be an acceptance of defective
   material nor workmanship or evidence of
   Subcontractor's proper performance of the Work,
   and such acceptance and/or payment shag not
   relieve Subcontractor of any of its obligations.
   ARTICLE 6  CONTRACTOR AND OWNER
   REQUIREMENTS
  6.1     The following Sections of Contractor's
  Construction Quality Guidelines(dated March 24,
  2015)apply to this Subcontract.
     .a    All Sections
                   — END of EXHIBIT —



  Underground ;nstalladon                              Page 2 of 2   Rev.0.March 24,2015

                                      Page 6480 of 8158              App.00191
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 11 of 96




           APPENDIX "B"




                          Page 6481 of 8158                App.00192
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 12 of 96




                                                                                                      Page:          1
                                                     INVOICE


                             I PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                               I NDEJSTRIAL DIVISION
                                   POST OFFICE BOX 485               PETAL,MS 39465
                PHONE 601-541-1r               FAX 601   -6443371               PIERCEPCM.COM


SOLD TO:                                                                LNVOICE NUMBER: IN136097-IN
KPE ENGINEERING,LP                                                          INVOICE DATE: 5/4/2018
5555 OLD JACKSONVILLE HWY                                             .1013/ORDER NUMBER: 1770918
TYLER,TX 75703                                                               ORDER DATE: 514/20113
                                                                            SALESPERSON:
                                                                      CUSTOMER NUMBER.  . 0000547


CUSTOMER P.O.          SIDI'VIA                                     TERMS
11711-090                                                           NET 60

ITEM ft                     DESCRIPTION                                                              AMOUNT

            PURCEIASE ORDER # 1171 1-090

            ITEM 4 I
            COST CODE:9-1-900
            DESCRIPTION:
            INSTALLATION OF
            UNDERGROUND PIPING IN
            ACCORDANCE MTh
            PCM'S QUOTE it 177091

            AMOUNT      S 1,193,947.00
IND                        10% RETAINAGE                                                         1 19,394.70
IND                         100% COMPLETE To DATE                                                        0.00


            SCR NO.001
            COST CODE 9-1-300
            ITEM 4 3
            T & M WORK FOR ADDITIONAL
            TRENCH EXCAVATION
            TO ALLOW FOR BEDDING SAND
            AMOUNT           S 28,598.50
IND                         0% RETAINAGE                                                             2,859.85
IND                         100% COMPLETE TO DATE                                                        0.00




                                                                                                         Conlinued




                                               Page 6482 of 8158                           App.00193
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 13 of 96




                                                                                                         Page:           z
                                                        INVOICE


                                       PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                   I NDUSTRIAL DIVISION
                                       POST OFFICE BOX 485              PETAL,MS 39465
                INONE din -54$ -1321             FAX 6E11     444-3371              PIE RCEPCPrI.00A1

SOLD TO:                                                                     INVOICE NUMBER: IND6097-EN
KPE ENGINEERING,LP                                                              INVOICE DATE: 5142013
5555 OLD JACKSONVILLE HWY                                                  JOB/ORDER NUMBER: 1770913
TYLER,TX 75703                                                                   ORDER DATE: 5/4/2013
                                                                                SALESPERSON:
                                                                           CUSTOMER NUMBER: 0000547


CUSTOMER P.O.           SHIP VIA                     F.O.B.              TERMS
.71711-090                                                               NET 60
ITEM I                       DESCRIPTON                                                                 AMOUNT

            SCR NO.002
            COST CODE 9-1-300
            ITEM 1 4
            22 EACH SUPPORT SHOES 24-12-1
            LINE NUMBER 6”-HC-1193-1CSX-1.5ET
            DWG NO.86-1193-03F
            AMOUNT        513,960.00
IND                        10% RE TAIN AGE                                                              1.396.09
IND                          100% COMPLETE TO DATE                                                          0.00

            5CR NO.003
            COST CODE 9-1-300
            ITEM # 5
            I09 EACH ADDITIONAL WELDS
            FROM IFE TO 1FC DRAWINGS
            AMOUNT          S 97,680.00
IND                        10% RETAJNAGE                                                                9,768.00
F11D                         100% COMPLETE TO DATE                                                          0.00

            5CR NO.004
            COST CODE 9-1-300
            ITEM # 7
            COATING 109 EACH ADDITIONAL
            WELDS FROM WU TO IFC DRA WINGS
            AMOUNT         S 45,593.00
LND                        10% RETAINAGF.                                                               4,559.80
IND                          100% COMPLETE TO DATE                                                         0.00

                                                                                                            Cerelnised




                                                 Page 6483 of 8158                             App.00194
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 14 of 96




                                                                                                               Pap:            3
                                                       INVOICE



                                       PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                   I NDUSTRIAL DIVISION
                                       POST OFFICE BOX 485              PETAL,MS 39465
                PHONE 61:0 -541-1321             FAX 601    -541-3371               PIE RC E PCM .00 hl

SOLD TO:                                                                    INVOICE NUMBER: IND6097-1N
KPE ENGINF_FRING,LP                                                               INVOICE DATE:   514/2018
5555 OLD JACKSONVILLE HWY                                                 J 0 RIO R DER NUMBER:   1770918
TYLER,TX 75703                                                                      ORDER DATE:   5/4/2018
                                                                                  SALESPERSON:
                                                                          CUSTOM ER NUM B ER:     0000547


CUSTOMER P.O.           SHIP VLA                   F.O.B.               TERMS
J1711-090                                                               NET 60
ITEM                         DESCRIP TON                                                                     AMOUNT

            SCR NO.005
            COST CODE 9.1-300
            ITEM 4 12
            ADDED SCOPE OF WORK FROM
            ❑RAWING REVISIONS RESULTING
            [N ADDED WELDS,EXTRA COATING,
            INSTALLATION OF PADS ON
            SLEEPER RACKS,ADDITIONAL
            FOOTAGE ON BORE
            AMOUNT            3 215,122.00
fND                        10% RETAINAGE                                                                     21,512.20
R4D                          100% COMPLETE TO DATE                                                                0.00


            SCR NO.007
            COST CODE 9-1..300
            rrEm # 9
            40 ADDITIONAL WELDS NOT IN
            ORIGINAL SCOPE
            AMOUNT           S 62,449.00
IND                         10% RETAINAGE                                                                     6,244.90
CND                          100% COMPLETE TO DATE                                                               0.00




                                                                                                                 CI3DdilL123




                                                 Page 6484 of 8158                               App.00195
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 15 of 96




                                                                                                             Paget          4
                                                       INVOICE



                                       PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                   I NDUSTRIAL DIVISION
                                       POST OFFICE BOX 485              PETAL,MS 39465
                nuar-E 601 .541-1321             FAX 601    -544.3371              PIE REEK

SOLD TO;                                                                    INVOICE NUMBER: END6097-1N
KPE ENGINEERING,LP                                                             INVOICE DATE:     514/2018
5555 OLD JACKSONVILLE HWY                                                 JOB/ORDER NUMBER:      1770918
TYLER.TX 75703                                                                  ORDER DATE:      51412018
                                                                               SALESPERSON:
                                                                          CUSTOMER NIINfil ER:   0000547


CUSTOMER P.O.           SHIP VIA                   F.O.B.               TERMS
11711-090                                                               NET 60

ITEM ti                      DESCRIP TON                                                                    AMOUNT

            SCR NO.008
            COST CODE 9-1-300
            ITEMIt
            REIMBURSEMENT FOR COST TO
            EXCAVATE UNFORESEEN CALICHE
            ROCK,BACICFELL SAND PADDING
            BOTTOM OF TRENCH,AND BACKFILL
            SAND ABOVE PIPING
            AMOUNT        5 36,178.85
IND                        10% RETAINAGE                                                                    3,617.89
1ND                          100% COMPLETE TO DATE                                                              0.00

            SCR NO.009
            COST CODE 9-1-300
            ITEM # &
            FABRICTE AND INSTALL NEW 12"
            RESIDUE LINE N AREA 80 TO
            EXISTING LINE FROM AREA 80 TO
            AREA 86 CAP NEW EMERGENCY
            FUEL.GAS LINE ON WEST SIDE
            OF ROAD AND INSTALL NEW
            EMERGENCY GAS LINE ON EAST SIDE
            OF ROAD [N ACCORDANCE WITH
            SCR-009
            AMOUNT          S 81.400.00
ND                         10% RETAINAGE                                                                    8.140,00
IND                          100% COMPLETE TO DATE                                                             0.00


                                                                                                                Continued




                                                 Page 6485 of 8158                            App.00196
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 16 of 96




                                                                                                          Page!          5
                                                      INVOICE



                                      PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                  I NDUSTRIAL DIVISION
                                      POST OFFICE BOX 485              PETAL,MS 39465
                PHONE 601 -544-1321             FAX 601    -54-3371              PIF.RCEPCM.COM

SOLD TO:                                                                  INVOICE NUMBER: 11,036097-IN
KPE ENGINEERING,LP                                                           INVOICE DATE:   514/2018
3555 OLD JACKSONVILLE HWY                                               JOB/ORDER NUMBER:    1770918
TYLER,TX 75703                                                                ORDER DATE:    5/412018
                                                                             SALESPERSON:
                                                                        CUSTOMER NUMBER:     0000547


CUSTOMER P.O.           SHIP VIA                  F.O.B.              TERMS
31711.090                                                             NET 60
ITEM 1                       DESCIUPTON                                                                 AMOUNT



            SCR NO.011
            COST CODE 9.1-300
            ITEM 4 13
            TARGA REQUESTED THAT ALL
            EXISTING LINES HAD TO BE
            HYDRO EXCAVATED,ALL LINES
            COULD NOT BE IDENTIFIED IN
            THE BIDDING PROCESS WHICH
            ADDED 39 DAYS OF HYDRO
            EXCAVATION
            AMOUNT          S 136,500,00
IND                        10% RETAINAGE                                                                13,630.00


            SCR NO.0'2
            MST CODE 9-1-300
            LINE 4 14
            COST TO HYDRO VAC AS REQUESTED
            BY TARGA LN THE OSBL AREA
            PRIOR TO ANY EXCAVATION
            ACTIVITIES
            AMOUNT        S 147,000.00
IND                       10% RETAINAGE                                                                 14,700.00
IND                         100% COMPLETE TO DATE                                                            0.00




                                                                                                             Continued




                                                Page 6486 of 8158                          App.00197
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 17 of 96




                                                                                                          Paw             6
                                                       INVOICE


                                      PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                  I NDUSTRIAL DIVISION
                                      POST OFFICE BOX 485              PETAL,MS 39465
                PHONE 601 -SU -1321             PAX 6111    -5443371             PIE RCEPCNI.COM

SOLD TO:                                                                   INVOICE NUMBER: END6097-IN
KPE ENGINEERING,LP                                                            INVOICE DATE:   5/4/2018
5555 OLD JACKSONVILLE [d NY                                              JO WORDER NUNIBER:   1770918
TYLER,TX 75703                                                                 ORDER DATE:    514/2018
                                                                              SALESPERSON:
                                                                         CUSTOMER NUMBER:     0000547


CUSTOMER P.O.           SHIP VIA                  F.0.10.              TERMS
JI711-090                                                              NET 60
ITEM                          DESCR[PION                                                                 AMOUNT




            KANO. 013
            COST CODE 9-1-300
            ITEM 15
            ADDITIONAL WORK PERFORMED
            AND MATERIALS PROVIDED
            ON UNDERGROUND PIPING
            AMOUNT          $ 479,390.25
IND                        10% RETAINAGE                                                                 47,939.03
fND                         100% COMPLETE TO DATE                                                             000

            SCR NO.014
            COST CODE 9-1-300
            ITEM
            TIME AND MATERIALS WORK
            OFF LOADING VARIOUS TRUCKS
            NOT PERTAINING TO PIERCE
            SCOPE OF WORK
            AMOUNT           5.917.00
END                        10% RETAINAGE                                                                   541.70
IND                         100% COMPLETE TO DATE                                                            0.00




                                                                                                              Continued




                                                Page 6487 of 8158                             App.00198
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 18 of 96




                                                                                                            P   fiD:    1
                                                       INVOICE


                                       PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                   I NOUSTRIAL DIVISION
                                       POST OFFICE BOX 485              PETAL,MS 39465
                PlioNE 601 -544-1311             FAX 60i    "544-3371                PIE I10EPCM.COM

SOLD TO:                                                                    INVOICE NUMBER: IND6097-IN
KPE ENGINEERING,LP                                                             INVOICE DATE:    5/4/2018
5555 OLD JACKSONVILLE HWY                                                 JOB/ORDER NUMBER:     1770918
TYLER,TX 75703                                                                  ORDER DATE:     5/4/2018
                                                                               SALESPERSON:
                                                                          CUSTOMER NUMBER:      0000547


CUSTOMER                SHIP VIA                   F.O.B.               TERMS
11711.090                                                               NET 60
ITEM 14                      DESCRIPTON                                                                    AMOUNT




            SCR.NO.015
            COST CODE 9-1.300
            ITEM
            HYDRO-VAC IN THE OSBL AREA
            PRIOR TO EXCAVATING DITCHES
            FROM 2/20/18 THRU JOB
            COMPLETION
            AMOUNT        $ 52,500.00
                            10% RETA1NAGE                                                                  5,250.00
                             100% COMPLETE TO DATE                                                               0.00




                                                                              Net invoice:             259,624.07
                                                                            Less Discount:                   0.00
                                                                                   FreieIn:                  0.00
                                                                                Sales Tax:                   0.00
                                                                            Invoice TOW I:             259,624.07




                                                 Page 6488 of 8158                             App.00199
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 19 of 96




                                                                                                           page:     1
                                                      INVOICE



                                      PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                  I NDUSTRIAL DIVISION
                                      POST OFFICE BOX 485              PETAL,MS 39465
                 PHONE 601 -544 -MI             FAX 601    .544,337]                PIERCE PCM.COM

SOLD TO:                                                                   INVOICE NUMBER: 1ND6 l 15-IN
KPE ENGINEERING,LP                                                            INVOICE DATE:   5/23/20 IS
3555 OLD JACKSONVILLE I T WY                                             JOB/ORDER NUMBER:    187 /238
TYLER,IX 75703                                                                 ORDER DATE:    512212018
                                                                              SALESPERSON;
                                                                         CUSTOMER NUMBER:     0000547


CUSTOMER P.O.           SHIP VIA                  F.O.B.               TERMS
11711-190                                                              NET 30

ITEM #                         DESCRIPTON                                                                AMOUNT

            PURCHASE ORDER ft JI711-190

            ITEM # I
            COST CODE:9-1-400
            DESCRIPTION:
            PROVIDE LABOR AND EQUIPMENT
            TO ASSIST IN TIIE MECHANICAL
            PORTION OF THE PROJECT.

            T& M FOR WEEK 5/I3/18 - 5/19/18
            TIMESHEETS ATTACHED
IND                       AMOUNT                                                                        111,818.93




                                                                             Net Invoice:            111,218.93
                                                                           Less Discount:                   0.00
                                                                                  Freielle                  0.00
                                                                               Sales MK!                    0,00
                                                                             VOice Total:            I 11,818.93




                                                Page 6489 of 8158                            App.00200
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 20 of 96




                                                                                                            Page:
                                                        INVOICE

                               I.
                                I PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                    I NDUSTRIAL DIVISION
                                        POST OFFICE BOX 485              PETAL,MS 39465
                 PEIONE 601 -544-1321             PAX 601    -544-3371                PIERCEPCNI.COM

SOLD TO:                                                                     INVOICE NUMBER: NMI 16-IN
KPE ENGINEERING,LP                                                              INVOICE DATE:   5(23/2018
5555 OLD JACKSONVILLE HWY                                                  .10B/ORDER NUMBER:   1871239
TYLER,TX 75703                                                                    ORDER DATE:   5/22/2018
                                                                                 SALESPERSON:
                                                                           CUSTOMER NUMBER:     0000547


CUSTOMER P.O.            SHIP VIA                   F.O.B.               TERMS
.11711-190                                                               NET 30

ITEM #                        DESCRIP TON                                                                 AMOUNT

            PURCHASE ORDER 11 J1711-190

            ITEM #
            COST CODE:9-1-400
            DESCRIPTION:
            PROVIDE LABOR AND EQUIPMENT
            TO ASSIST IN THE MECHANICAL
            PORTION OF THE PROJECT.

            T & M FOR WEEK 5/20/18 - 5/26/18
            11MESHEETS ATTACHED
IND                       AMOUNT                                                                          11,913,00




                                                                               Net Invoice:            11,913.00
                                                                             Less Discount:                 0.00
                                                                                    Frrialt:                0.00
                                                                                 Sakes Tax:                 0.00
                                                                             invoice Tuta1:            11,91100




                                                 Page 6490 of 8158                             App.00201
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 21 of 96




                                                                                                                 Pigs:
                                                         INVOICE


                                         PIERCE CONSTRUCTION AND MAINTENANCE Co.,INC.
                                                     I NDUSTRIAL DIVISION
                                         POST OFFICE BOX 485              PETAL,MS 39465
                 PERM 601 -544 -1 32 1             FAX 601   -51.1.3371                PIERCEPCNI.CON1

SOLD TO:                                                                      INVOICE :NUMBER: ND6139-IN
KPE ENGINEERING.LP                                                               INVOICE DATE:    '13/13i2018
5555 OLD JACKSONVILLE HWY                                                   JOB/ORDER NUMBER:     871231 I
TYLER,TX 75703                                                                    ORDER DATE:     6/12/2013
                                                                                 SALESPERSON:
                                                                            CUSTOMER NUMBER:      0000547


CUSTOM ER P.O.            SHIP VIA                                        TERMS
J17! 1.190                                                                NET 30
ITEM /t                        DESCRIPTON                                                                       A MOI1NT

           PURCHASE ORDER 1171 1-190

           rrEm 1
           COST CODE: 9-1.400
           DESCRIPTION:
           PROVIDE LABOR AND EQUIPMENT
           TO ASSIST IN .11-FE MECHANICAL
           PORTION OF THE PROJECT.

              M FOR WEEK 6/3/13 - 6(911/I
           IIMESHEETS ATTACHED
IND                      AMOUNT                                                                             63.329.68




                                                                                Net Invoice.             63.329.68
                                                                              Less Discount:                  0.00
                                                                                                              0.00
                                                                                   Sales Tax:                 0.00
                                                                               Invoice Total:            63.329.68




                                                    Page 6491 of 8158                            App.00202
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 22 of 96




                                                                                                          Pap:
                                                    INVOICE



                               I PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                              NDUSTRIAL DIVISION
                                 POST OFFICE BOX 485             PETAL,MS 39465
                PHONE 6D1 -544 -1321         FA X 601   -544-3371                P1 re,RCE PCM.COM

SOLD TO:                                                                INVOICE NUMBER: IND6134-IN
KPE ENGINEERING,LP                                                         INVOICE DATE:      6/6/2018
5555 OLD JACKSONVILLE HWY                                             JOB/ORDER NUMBER:       87123(0
T'Y'LER,TX 75703                                                            ORDER DATE:       6/6/20I8
                                                                           SA LE SP ERSON:
                                                                      CUSTOMER NUMHER:        0000547


CUSTOMER P.O.           SHIP VIA               F.O.B.               TERMS
II711-I90                                                           NET 30
ITEM #                       DESCRIPTON                                                                  AMOUNT

            PURCHASE ORDER_ JI711-I90

            ITEM # I
            COST CODE:9-1-400
            DESCRIPTION:
            PROVIDE LABOR AND EQUIPMENT
            TO ASSIST IN THE MECHANICAL
            PORTION OF "(TIE PROJECT.

            T M FOR WEEK.5127/13 - 6/26/18
            TIMESHEETS ATTACHED
IND                       AMOUNT                                                                       127,370.16




                                                                          Net Invoice:               127,370.16
                                                                        Less Discount:                     0.00
                                                                               Frciaht:                    0.00
                                                                            Sales Tax:                     0.00
                                                                        Invoice Total:               I27,370.(6




                                             Page 6492 of 8158                              App.00203
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 23 of 96




                                                                                                            Aar:           1
                                                       INVOICE


                                      PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                  I NDL'STRIAL DIVISION
                                      POST OFFICE BOX 485               PETAL,MS 39465
                PHONE 601 -5.14•13n             FAX6OI       -54-1-3371              PIE RCE PCM.COM

SOLD TO:                                                                      INVOICE NUMBER: IND6140-IN
KPE ENGINEERING,LP                                                               INVOICE DATE: 6/13/2013
5555 OLD JACKSONVILLE HWY                                                   JOBIOR_DER NUMIIER:  7 709/
TYLER.TX 75703                                                                     ORDER DATE: 5/22/2015
                                                                                  SALESPERSON:
                                                                            CUSTOMER NI MBF.R: 0000547


CUSTOMER P.O.           SHIP VIA                    F.O.B.                TERMS
11711.090                                                                 NET 60
ITEM ii                      DESCRIPTON                                                                 AMOUNT

            PURCHASE ORDER # 11711.090

            SCR NO,016
            COST CODE_ 9-1-300
            ITEM 4
            TARGA REQUESTED THESE TASK
            BE PERFORMED PRIOR TO
            PRESSURE TESTING. TASK
            INCLUDE INSTALLING INSULATOR
            KITS.ADDING ADDITIONAL 20 INCH
            TEE IN 20"-1P-INLET(84-1100) LINE,
            AND ADDING THE 2" BLOW
            DOWN VENTS.
            - SEE DOCUMENT ATTACHED -
            SCR-016
IND                          100% COMPLETE THIS PERIOD                                                 118.22435
                            100% COMPLETE TO DATE                                                              0.00



            SCR NO.017
            COST CODE 9-1-300
            ITEM II
            TARGA REQUESTED THESE TASK
            BE PERFORMED FOR THE PLANT
            OUTAGE PLANNED ON 4/24/18
             - SEE ATTACHED DOCUMENTS -
            SCR-017
IND                        100% COMPLETE THIS PERIOD                                                       3,255.50

                                                                                                               Ctrelnued




                                                Page 6493 of 8158                              App.00204
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 24 of 96




                                                                                                          Palm       2
                                                     INVOICE


                                     PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                  NDUSTRIAL DIVISION
                                     POST OFFICE BOX 485             PETAL,MS 39465
                PRONE 601.541-1321             FAX 601    -544-3371                PIERCEPCNI.CCIM


SOLD TO:                                                                  INVOICE NUMBER: IND6140-IN
KPE ENGINEERING,LP                                                           INVOICE DATE: 6/13/2018
5555 OLD JACKSONVILLE HWY                                               JOB/ORDER NUMBER: ) 77q011
TYLER,TX 75703                                                                ORDER DATE: 3/22/2018
                                                                             SALESPERSON;
                                                                        CUSTOMER NUMBER: 0000547


CUSTOMER P.O.          SHIP VIA                  F.O.B.               TERMS
11711-090                                                             NET 60

ITEM fi                     DESCRIPTON                                                                  AMOUNT

IND                         100% COMPLETE TO DATE                                                            0.00


            LESS: 10% RETAINAGE
IND                        AMOUNT                                                                       12,147.99-




                                                                            Nei Invoice:             109,331.86
                                                                          Less Discount:                   0.00
                                                                                 Freida:                   0.00
                                                                              Sales Tax:                   0.00
                                                                          Invoice Total:             109,331.86




                                              Page 6494 of 8158                             App.00205
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 25 of 96




                                                                                                         Page:
                                                     INVOICE


                             1 PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                               I NDUSTRIAL DIVISION
                                   POST OFFICE BOX 485              PETAL,MS 39465
                PHONE 601 544-1321              FAX GM   51t-337!                  PIE RCE PON/ OM

SOLD TO:                                                                 INVOICE NUMBER: 1ND6152-IN
KPE ENGINEERING,LP                                                         INVOICE DATE: 6/19/2018
5555 OLD JACKSONVILLE HWY                                             JOBIORD ER NUMBER:177091
TYI EP TX 7570.1                                                            ORDER DATE; 61112018
                                                                           SALESPERSON:
                                                                      CUSTOMER NUMBER: 0000547


CUSTOMER P.O.          SHIP VIA                                     TERMS
J1711-090                                                           NET 60
ITEM #                      DESCRIPTON                                                                 AMOUNT

            PURCHASE ORDER 4 J1711-090

            SCR NO.010
            COST CODE 9-1-300
            ITEM t# 11
            CHANGE IN SCOPE TO INCLUDE
            NITROGEN TESTING AND
            IiiGHER PRESSURES THAN
            IN ORIGINAL SCOPE OF WORK
            SCR-010
[ND                        100% CONIPLETE 'FIBS PERIOD                                                 75,212.00
[ND                        100% COMPLETE TO DATE                                                            0.00


            LESS: 10% R.ETA1NAGE
IND                        AMOUNT                                                                       7,521.20-




                                                                            Net Invoice:             67,690.80
                                                                         Less Discount:                   0400
                                                                                 Freialn:                 0.00
                                                                              Soles Tax:                  0.00
                                                                         ItiNnicit Total:            67,690.80




                                                Page 6495 of 8158                             App.00206
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 26 of 96




                                                                                                           Paip;     1
                                                      INVOICE



                     P t1 I
                      ,
                     rt1,             PIERCE Co NSTRUCTION AND MAINTENANCE CO.,INC.
                                                   NDUSTRIAL DIVISION
                                      POST OFFICE BOX 485             PETAL,NIS 39465
                 PHONE 601 Z44-1321             FAN Mil    -544 -3371                PIERCE PCM.COM

SOLD TO:                                                                    INVOICE NUMBER: IND6155-IN
KPE ENGINEERING,LP                                                             INVOICE DATE:   6/20/2018
5555 OLD JACKSONVILLE HWY                                                 JOB/ORDER NUMBER:    8712312
TYLER,TX 75703                                                                  ORDER DATE:    6/2012018
                                                                               SALESPERSON:
                                                                          CUSTOMER NUM13ER:    0000547


CusTONiEn P.O.          SHIP VIA                  F.O.B.                TERMS
JI711-190                                                               NET 30
ITEM #                       DF.SCRII'TON                                                                  AMOUNT

            PURCHASE ORDER 311711-190

            ITEM # 1
            COST CODE:9-1-400
            DESCRIPTION:
            PROVIDE LABOR AND EQUIPMENT
            TO ASSIST IN THE MECHANICAL.
            PiDRI1ON OF THE PROJECT.

            T & M1 FOR WEEK 010/18 •6316115
            TIMESHEETS ATTACHED
IND                        AMOUNT                                                                        75,551.75




                                                                              Net Invoice:            75.551.75
                                                                            Less Discount:                 0.00
                                                                                   Freighi:                0.00
                                                                                Sales fax:                 0.00
                                                                            invoice 'Total:           75,551.75




                                                Page 6496 of 8158                             App.00207
            Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 27 of 96




                                                                                                        Page:      1




                         rt          PIERCE CONSTRUCTION AND M.AINTENANCE CO.,INC.
                                                  NDUSTRIAL DIVISION
                                     POST OFFICE BOX 485             PETAL,MS 39465
                 PtIONE ••m   .544-=          PAX 601   -54-1-3371                PIERCEPCM.COM

SOLD 1                                                                   INVOICE NUMBER: 1ND6160-FN
KPE EN 'INEERING.I.P                                                        INVOICE DATE:   6/27/2018
5555 OLD ACKSON ELLE HWY                                               JOB/ORDER NUMBER:    8712313
TYLER TX 75703                                                               ORDER DATE:    6/26/2018
                                                                            SALESPERSON:
                                                                       CUSTOM ER NUMBER:    000054 7


cusro,                   SLOP VIA               EOM.                 TERMS
11711-1Y.                                                            NET 30
ITEM N                         DESCRrPTON                                                               AMOUNT

             PURCFIASE ORDER # 11711-190

             ITEM # 1
             COST CODE: 9-1-400
             DESCRIPTION:
             PROVIDE LABOR AND EQUIPMENT
             TO ASSIST IN THE MECHANICAL
             PORTION OF THE PROJECT.

             I M FOR WEEK 6/17/11 - 6/23/18
             TIiVIESHEE'CS krrAcHED
IND                          AMOUNT                                                                    89,976.27




                                                                           Net Invoice:           0.976.27
                                                                         Less Discount:                0.00
                                                                                Fre/eh:                0.00
                                                                             Sales Tax:                0.00
                                                                         Invoice TotaI:           89,976.27




                                              Page 6497 of 8158                             App.00208
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 28 of 96




                                                                                                        Pap:
                                                    INVOICE


                                   PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                NDUSTRIAL DIVISION
                                   POST OFFICE BOX 435             PETAL,MS 39465
                PHONE 601-544-1321           FAX fi91   -544-337/                NE RCEPCM.0054

SOLD TO:                                                                INVOICE NUMBER: IND6170-1N
KPE ENGINEERING,LP                                                         INVOICE DATE:   7/3/2018
5555 OLD JACKSONVILLE HWY                                             JOU/ORDER NUMBER:    8712314
TYLER,IX 75703                                                              ORDER DATE:    713/2018
                                                                           SALESPERSON:
                                                                      CUSTOMER NUMBER:     0000547


CUSTOMER P.O.          SHIP VIA                F.O.B.               TERMS
31711-190                                                           NET 30
ITEM                        DESCRIPTON                                                                ANIOIJNI

            PURCHASE ORDER 4 11711-190

            ITEM 4I
            COST CODE:9-1-400
            DESCRIPTION:
            PROVIDE LABOR AND EQUIPMENT
            TO ASSIST IN TIIE MECHANICAL
            PORTION OF THE PROJECT.

            1& M FOR WEEK 6/24/18 -6/30/18
            TIM ESHEETS ATTACHED
IND                        AMOUNT                                                                     28,784.49




                                                                          Net Invoice:            28,784.49
                                                                        Less Discoult                  0.00
                                                                              Frciaht:                 0.110
                                                                            Sales Tax:                 0.00
                                                                        Invoice Total:            28,784,49




                                             Page 6498 of 8158                            App.00209
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 29 of 96




                                                                                                            Page;      1
                                                      INVOICE


                                      PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                  I NDUSTRIAL DIVISION
                                      POST OFFICE BOX 485              PETAL,MS 39465
                PHONE 601 i44 -t32!             FAX VII    -544-3371                  PIERCE PCM.COM

SOLD TO.                                                                    INVOICE MINI B ER: IND6171-IN
KPE ENGINEERING,LP                                                            INVOICE DATE: 7/642018
5555 OLD JACKSONVILLE HWY                                                .10B/ORDER NUMBER:177091
FYLER,TX 75703                                                                  ORDER DATE: 7/6/2018
                                                                               SALESPERSON:
                                                                         CUSTOMER NUMBER: 0000547


CUSTOMER P.O.           SIIIP VIA                 F.O.B.               TER,NIS
J1711-090                                                              NET 60
ITEM 0                       DESCRIPTON                                                                   AMOUNT

            PURCHASE ORDER 0 1171 I-090

            SCR N0.018
            COST CODE 9-1-300
            rrEm g
            IlYDRO VAC IN THE OSBL AREA 84
            IN PREPARATION FOR      SPLIT
            TEE'S AND HOT TAP'S TO BE
            PERFORMED,AND T&M LABOR.
            EQUIPMENT,AND THIRD PARTY
            COST TO PERFORM 5"
            MODIFICATIONS IN THE GRAND
            PRIX AREA AS REQUESTED BY
            TARGA
            SCR-018
IND                        100% COMPLETE THIS PERIOD                                                     214,783.58
IND                         100% COMPLETE TO DATE                                                              0.00


            LESS: 101NRETAINAGE
IND                        AMOUNT                                                                         21,478.36-




                                                                              NcE invoice:             193,305.22
                                                                            Less Discount:                   0.00
                                                                                   Freialit:                 0.00
                                                                                Sates Tax:                   0.00
                                                                            Invoice Total:             193.305.22




                                                Page 6499 of 8158                               App.00210
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 30 of 96
  LIZOO 'ddb



                                                                                                          Page:     1
                                                     INVOICE



                                     PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                 I NDUSTRIAL DIVISION
                                     POST OFFICE BOX 485              PETAL,MS 39465
                MOVE 601 -541-1321             FAX 601    -5-143371                PIE RCE PCM.COM

SOLD TO:                                                                  INVOICE NUMBER: IND6176-IN
KPE ENGINEERING,LP                                                           INVOICE DATE:    7/11/2018
5555 OLD JACKSONVILLE HWY                                               JOB/ORDER NUMBER:     8712315
TYLER,Tx 75703                                                                ORDER DATE:     7/19/201S
                                                                             SALESPERSON:
                                                                        CUSTOMER NUMBER:      0000547


CUSTOMER P.O.          SHIP VIA                  F.O.B.               TERMS
H71I-190                                                              NET 30
ITEM                        DESCRIPTON                                                                  AMOUNT

            PURCHASE ORDER # J1711-190

            ITEM # I
            COST CODE:9-1400
            DESCR1P MON:
            PROVIDE LABOR AND EQL1PMENT
            TO ASSIST IN THE MECIIANICAL
            PORTION OF TI-IE PROJECT.

            T M FOR WEEK 7/01/18 - 7/07/18
            TIMES HEM ATTACHED
IND                      AMOUNT                                                                         53,104.33




                                                                            Net Invoice:             53,104.33
                                                                          Less Discount:                  0.00
                                                                                 Freight:                 0.00
                                                                              Sales Tax:
                                                                          Invoice Tarn!:             53.10433




                                               Page 6500 of 8158
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 31 of 96




                                                                                                                 Page:     2
                                                          INVOICE



                        LI          PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                I NDUSTRIAL DIVISION
                                    POST OFFICE BOX 485              PETAL,MS 39465
                PHONE 601.4-{-[3f                 FA X 601      •544-3371                PIERCE PCM .COM

SOLD TO:                                                                        INVOICE NUMBER: IND6177.1N
KM ENGINEERING.LP                                                                  INVOICE DATE:    7/1 1/2018
5555 OLD JACKSONVILLE HWY                                                     JOB/ORDER NUMBER:     7709112
TYLER,TX 75703                                                                      ORDER DATE:     7/11/2018
                                                                                   SALESPERSON:
                                                                              CUSTOMER NUMBER:      0000547


CUSTOMER P.O.          SHIP VIA                        F.O.B.               TERMS
11711-090                                                                   NET 60
ITEM #                       DESCRIP TON                                                                         AMOUNT


            SCR NO.17
            COST CODE 9-1-300
            ITEM # 20
            TARGA REQUESTED THESE TASK
            BE PERFORMED FOR TI-IE PLANT
            OUTAGE PLANNER ON 4/24/18
            SCR-017
IND                        10% RETAIN AGE                                                                         325.55
IND                          100% COMPLETE TO DATh                                                                  0.00



            SCR NO.018
            COST CODE 9-1-300
            ITEM 0
            HYDRO VAC IN THE OSBL AREA IR
            IN PREPARATION FOR THE SPLIT
            TEE'S AND HOT TAP'S TO BE
            PERFORMED,AND T&M LABOR.
            EQUIPMENT,AND THIRD PARTY
            COST TO PERFORM 8"
            MOD/ ICATIONS IN THE GRAND
            PRIX AREA AS REQUESTED BY
            TARGA
            SCR-018
IND                        10% RETANAGE                                                                       21.478.36
IND                          100% COMPI.F.T1.TO DATE                                                               0.00



                                                                                   Nei Invoice:            41,147.55
                                                                                Less Discount:                  0.00
                                                                                       Freiailt                  0,00
                                                                                    Sales Tax:                  0.01)
                                                                                Irn.oire TaiaI:            41,147.55




                                                 Page 6501 of 8158                                 App.00212
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 32 of 96




                                                                                                              Page:     1
                                                        INVOICE




                                       PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                   I NO1USTRIAL DIVISION
                                       POST OFFICE BOX 485               PETAL,MS 39465
                 PHONE 601 -541-1321              FAX Gal    -544-3371             PIERCE PCM .00 M

SOLD TO:                                                                     INVOICE NUMBER: 1ND6177-IN
KPB ENGINEERING,LP                                                              INVOICE DATE:   7/1 1/2018
5555 OLD JACKSONVILLE HWY                                                  JOB/ORDER NUMBER:    7709112
TYLER.TX 75703                                                                   ORDER DATE:    7/11+2016
                                                                                SALESPERSON:
                                                                           CUSTOMER NUMBER:     0000547


CUSTOMER P.O.            SHIP VIA                   F.O.B.               TERMS
J1711.090                                                                NET 60
ITEM fi                      DESCRIPTON                                                                      AMOUNT

            PURCHASE ORDER # J17111-090

            SCR NO.010
            COST CODE 9.1-300
            ITEM g 11
            CHANGE IN SCOPE TO INCLUDE
            NITROGEN TESTING AND
            HIGHER PRESSURES THAN
            TN ORIGINAL SCOPE OF WORK
            SCR-010
IND                        10% RETA1NAGE                                                                     7,521.20
IND                          100% COMPLETE TO DATE                                                              0.00

            SCR NO.016
            COST CODE 9-1-300
            [TEM g 19
            TARGA REQUESTED THESE TASK
            BE PERFORMED PRIOR TO
            PRESSURE TESTING. TASK
            INCLUDE INSTALLING INSULATOR
            KITS,ADDING ADDITIONAL 20 INCH
            TEE IN 20"-IP-INLET (84-1100) LINE,
            AND ADDING THE 2" BLOW
            DOWN VENTS.
            SCR-016
IND                         10% REIAINAGE                                                                 :1,822.44
IND                          100% COMPLETE1O DATE                                                               0.00




                                                  Page 6502 of 8158                          App.00213
           Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 33 of 96




                                                                                                            Pap;      1
                                                     INVOICE


                                     PIERCE CONSTRUCTION AND MAINTENANCE CO.,INC.
                                                 I NDUSTRIAL DIVISION
                                     POST OFFICE BOX 485              PETAL,MS 39465
                 PHONE 601444-1321             FAX 601     -544-3371                 PIE RCEPCM .COM

SOLD TO:                                                                   INVOICE NUMBER: IND6178-IN
KPE ENGINEERING,LP                                                            INVOICE DATE:     7/11/2018
5555 OLD JACKSON MLLE.HWY                                                JOB/ORDER NUMBER:      571 2316
TYLER,TX 75703                                                                 ORDER DATE:      7/11/2015
                                                                              SALESPERSON:
                                                                         CUSTOMER riumn ER:     0000547


CUSTOMER P.O.            SHIP VIA                F.0.13.               TERMS
.11711-190                                                             NET 30
ITEM Oi                      DESCRIPTON                                                                   AMOUNT

            PURCHASE ORDER # .11711-190

            ITEM # 1
            COST CODE:9-1-400
            DESCRIPTION:
            PROVIDE LAROR AND EQUIPMENT
            TO ASSIST N THE MECHANICAL
            PORTION OF THE PROJECT.

            T Ivl FOR 7/08/18 - 7/10/18
            1TMESIIEETS ATTACHED
IND                          AMOUNT                                                                       19.030.00




                                                                             Net Invoice:              19,030.00
                                                                           Less Discount:                   0.00
                                                                                  Frcie hi:                 0.00
                                                                               Sales To_x:                  0.00
                                                                           Invoke Total:               19,050 00




                                               Page 6503 of 8158                               App.00214
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 34 of 96




               EXHIBIT "2"




                          Page 6504 of 8158                App.00215
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 35 of 96




                                     CAUSE NO.CV54856

 HANCOCK MECHANICAL,LLC d/b/a                     §               IN THE DISTRICT COURT
 HANCOCK MECHANICAL WELDING                       §
 & FABRICATION

                Plaintiff;

 v.                                               §              238TH JUDICIAL DISTRICT

 KP ENGINEERING,LP,and
 TARGA PIPELINE MID-CONTINENT                     §
 WESTTEX LLC

                Defendants.            §        MIDLAND COUNTY,TEXAS
                       AFFIDAVIT OF CARA D.KENNEMER IN
                 SUPPORT OF MOTION FOR SUMMARY JUDGMENT

STATE OF TEXAS

COUNTY OF TARRANT §

       BEFORE ME, the undersigned authority on this day personally appeared Cara D.

Kennemer,who being duly sworn states on oath that:

       1.      "My name is Cara D.Kennemer.I am over the age of twenty-one(21)years of age,

ofsound mind,have never been convicted ofa felony,and am fully competent to make and execute

this Affidavit.I have personal knowledge ofthe facts stated in this Affidavit which are all true and

correct.

       2.      I am licensed to practice law by the Supreme Court of the State of Texas. I am

currently practicing law in Tarrant County, Texas and am a partner in the law firm of the

Underwood Law Firm ("Underwood"). I handle cases in state and federal courts throughout the

State of Texas,including Midland County.




Affidavit of Cara D.Kennemer
                                       Page 6505 of 8158                           App.00216
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 36 of 96




       3.      Underwood has been retained by Pierce Construction and Maintenance Co.,Inc.

(hereinafter "Pierce")to represent Pierce,and have been specifically retained to prosecute Pierce's

claims against KP Engineering,LP("KPE").

       4.      In connection with the representation of Pierce in this cause, Pierce agreed to pay

Underwood a non-contingent attorney fee based upon customary hourly rates charged by

Underwood for such services. Since Underwood began representation of Pierce in this cause,

attorneys in Underwood and a legal assistant working under those attorneys' supervision have

spent approximately 20 hours performing the following services: receiving and analyzing the file;

review of invoices; preparation of Pierce's pleadings, and Motion for Summary Judgment;

obtaining execution of Affidavits and filing pleadings with the Court; and general correspondence

concerning this case. It is anticipated that an additional 5 hours will be expended in preparation

and attendance at a Court appearance regarding the Motion for Summary Judgment,if necessary.

       5.      Considering the reasonable attorneys'fees in this case,I have considered the time

and labor involved, difficulty of the issues presented, my experience, reputation and ability in

providing the services described herein, the skills requisite to properly conduct this case,

customary charges of the bar and awards in similar cases,and the amount of controversy.

       6.      Underwood is engaged in a general practice with an emphasis in commercial and

business litigation and construction. It has been my experience that the time detailed above and

the hourly rates to be charged are a reasonable, necessary, and fair rate for the type of services

provided in this case.

       7.      Based upon my knowledge and experience for similar litigation in Texas courts,in

the sum of $5,500.00 is a reasonable and necessary attorneys'fee and expenses to be incurred for




Affidavit of Cara D.Kennemer                                                                2
                                       Page 6506 of 8158                           App.00217
        Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 37 of 96




the services of Underwood in prosecuting this case from prior to the filing of Pierce's third-party

claim through summary judgment.

            8.      In the event this case is appealed, the following are reasonable and necessary

attorneys' fees and expenses for the representation of Pierce on appeal:

                    A.       the sum of $10,000.00 for legal services rendered in the event of an appeal

            to the Texas Court of Appeals;

                    B.       the sum of $5,000.00 for legal services rendered in the event a petition for

            review is filed in the Texas Supreme Court; and

                    C.       the sum of $5,000.00 for legal services rendered in the event a petition for

            review is granted by the Texas Supreme Court."


                              /7, ttl
            SIGNED this                 day of                  2019.



                                                        .KENNEMER,Affiant


        SUBSCRIBED AND SWORN TO BEFORE ME by the said CARA D.KENNEMER
on this the 2S   day of TU(Le.      2019.
   - , .......
  ...0,p,V I.%
                      LINDA PEREZ
 1..        !,i
            4::
                Notary Public, State of Texas
   *.A.:7(5:1:,   Notary ID #12957980-1
                                                       Av 1-1
Psi                                                   Notary Public, State f Texas




Affidavit of Cara D.Kennemer                                                                      3
                                                 Page 6507 of 8158                       App.00218
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 38 of 96




         EXHIBIT A-7




                          Page 6508 of 8158                 App.00219
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 39 of
                                                               Filed   96
                                                                     6/27/2019   9:54 PM
                                                                          Alex Archuleta
                                                                            District Clerk
                                                                 Midland County, Texas
                               NO.CV54856

CREDOS MECHANICAL, LLC                                   IN THE DISTRICT COURT
D/B/A CREDOS MECHANICAL
WELDING & FABRICATION

VS.                                                      238TH JUDICIAL DISTRICT

KP ENGINEERING,LP, AND
TARGA PIPELINE MID-
CONTINENT WESTTEX, LLC                                  MIDLAND COUNTY, TEXAS


CREDOS INDUSTRIAL SUPPLIES & RENTALS, D/B/A CREDOS FABRICATIONS'
      MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST KPE



       Credos Industrial Supplies & Rentals,LLC,d/b/a Credos Fabrications ("Credos"),
files this motion seeking a partial summary judgment against KP Engineering,LP ("KPE")
on its breach of contract claim,and would show the Court:



                                  I.INTRODUCTION
1.     Pursuant to written contracts and purchase orders, Credos performed labor and
furnished materials for the construction of a cryogenic gas processing and compression
plant referred to as the Johnson Plant,owed by Defendant,Targa Pipeline Mid-Continent
West-Tex LLC.ICPE failed to pay Credos timely.In total, KPE has failed to pay Credos
$930,507.76 for labor and materials Credos provided to KPE.
2.     Credos filed suit against KPE on November 14,2018,asserting claims for breach of
Contract and quantum meruit. Based on the evidence and arguments contained in this
motion,Credos is entitled to summary judgment against KPE on its breach of contract
claim,in whole or in part.




                                                                                         1

                                    Page 6509 of 8158                        App.00220
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 40 of 96




              II. SUMMARY      JUDGEMENT EVIDENCE RELIED UPON
3.     Credos relies upon the following evidence to support its motion: Exhibit 1,
declaration of Cecil Scottie Johnson with attached exhibits.



                         III. ARGUMENT AND AUTHORITIES
4.      Under Rule 166a of the Texas Rules of Civil Procedure,traditional summary
judgment should be granted if there is no genuine issue as to any material fact and the
moving party is entitled to judgment as a matter of law on the issues set out in its motion.
The non-movant must expressly present to the trial court any reasons to avoid the movant's
entitlement to summary judgment.City ofHouston v. Clear Creek Basin Auth.,589 S.W.2d
671,678 (Tex. 1979).
5.     There are no genuine issues of material fact on Credos'breach of contract claim
and damages.The elements of a breach of contract claim are (1) the existence ❑f a valid
contract,(2) performance or tendered performance by the plaintiff,(3) breach of the
contract by the defendant,and (4) resulting damages to the plaintiff. Rice v. Metro.Life Ins.
Co., 324 S.W.3d 660,666 (Tex.App.—Fort Worth 2010,no pet.).
6.     The contracts and purchase order contracts attached hereto establish the agreement
of the parties regarding Credos'work to be performed for KPE.Credos was to perform
work and occasionally supply necessary materials on the new construction at the Johnson
Plant.KPE was to pay Credos on and a time and materials basis,("T&M Basis") Exhibit x,
pg.x.KPE was to pay from the invoices.
7.     Credos timely performed the obligations under the agreement with KPE,but KPE
failed to timely pay Credos for the work represented by the invoices attached.KPE owes
Credos the sum of $930,507.76.
8.     Texas law permits Credos to recover its reasonable attorney's fees.Tex.Civ.
Prac. & Rem.Code§3 8.001(8). Because KPE has failed to honor its contractual
obligations, Credos has been damaged and required to retain and pay counsel to prosecute




                                                                                                2

                                      Page 6510 of 8158                         App.00221
     Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 41 of 96




this lawsuit and to file this motion for partial summary judgment.Credos prays that this
Court award Credos attorney's fees in an amount to be established at a separate hearing.



       Wherefore,Credos prays that this motion be heard,and that the Court enter such
orders as may be just and necessary to grant the relief requested herein.


                                           Respectfully submitted,

                                              tr-ci,-.1
                                           Craig M.Daugherty
                                           Texas Bar No.05404300
                                           100 Independence Pl,Ste 300
                                           Tyler,Texas 75703
                                           Tel.(903) 509-4900
                                           Fax.(903) 385-3215
                                           Email: craigd@beardandharris.com

                                           Attorney for Credos Fabrications




                                     Certificate of Service
       I hereby certify that a true and correct copy of this pleading has been sent to all
attorneys and/or parties of record in the above styled and numbered cause in accordance
with the Texas Rules of Civil Procedure on this 27th day of June,2019.




                                                                                             3

                                     Page 6511 of 8158                         App.00222
    Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 42 of 96




                                    UNSWORN DECLARATION


    My name is Cecil Scottie Johnson,my date of birth is ORPG//9G,Znd my address
is 277 CR 440,Quitman,MS 39355.Pursuant to Texas CPRC§132.001 I declare under
penalty of perjury that the facts set out herein are within my personal knowledge and are
true and correct.
    1. I am the owner of Credos Industrial Supplies & Rentals,LLC,dba Credos
Fabrications,("Claimant").
    2. Pursuant to written contracts and purchase order contracts Claimant furnished labor,
materials,and services to KP Engineering,LP("KPE")for improvements to the project
generally known as the Johnson Gas Plant construction project.The documents attached as
Exhibit 1 are the contracts and purchase order contracts entered into between Claimant and
KPE.
    3. Claimant furnished labor,materials,and services to KPE,for which Claimant
remains unpaid,from July 2,2018 through August 5,2018.The details of the labor,
materials,and services Claimant provided to KPE are contained and more fully described in
the invoices attached hereto as Exhibit 2.Exhibit 2 contains an accurate account and
Claimant's systematic record of all of the charges Claimant made to KPE for this project for
which Claimant remains unpaid.
    4. KPE failed to pay to Claimant the amount of $930,507.76 ("Claim Amount").
    5. The Claim Amount represents the unpaid contract price due Claimant,or,in the
alternative,is the reasonable value of the unpaid portion of Claimant's labor furnished,
which are described in the attached invoices.
    6. I am familiar with the manner in which Claimant's records are created and
maintained by virtue of my duties and responsibilities.Attached Exhibits 1 and 2 are exact
duplicates of original records.These records were made at or near the time of each act,
event,condition,or opinion set forth.It is the regular practice of Claimant to make this type
of record at or near the time of each act,event,condition,or opinion set forth in the record.
The records were made by,or from information transmitted by,persons with knowledge of




                                     Page 6512 of 8158                         App.00223
    Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 43 of 96




the matters set forth.The records were kept in the course of regularly conducted business
activity.It is the regular practice of the business activity to make the records.
       Executed in Quitman,MS on the 27th day ofJune,2019.




                                             Cecil Scottie Johnson




                                       Page 6513 of 8158                            App.00224
     Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 44 of 96
                                                                        Exhibit 1
                                       SUBCONTRACT AGREEMENT
                                             J-1711-MEC-001
                                          Mechanical Installation
                                              Johnson Cryo
                                                  Targa
                                               Midland,TX


                                          TABLE OF CONTENTS

ARTICLE 1       CONTRACT DOCUMENTS                                                      1
ARTICLE 2       THE WORK                                                                1
ARTICLE 3        TIME OF PERFORMANCE                                                    1
ARTICLE 4        THE SUBCONTRACT PRICE                                                  1
ARTICLE 5        PAYMENTS                                                               1
ARTICLE 6        INDEMNIFICATION                                                        1
ARTICLE 7        INSURANCE                                                              1
ARTICLE 8        BONDS                                                                  1
ARTICLE 9        CHANGES                                                                1
ARTICLE 10          DAMAGE TO OTHER WORK                                                1
ARTICLE 11          CLEANUP                                                             1
ARTICLE 12          SAFETY                                                              1
ARTICLE 13           QUALITY                                                             1
ARTICLE 14           ASSIGNMENT                                                          1
ARTICLE 15           WARRANTY                                                            1
ARTICLE 16           BACKCHARGE                                                             1
ARTICLE 17           TERMINATION                                                            1
ARTICLE 18           DISPUTE RESOLUTION                                                     1
ARTICLE 19           FORCE MAJEURE                                                          1
ARTICLE 20           CONFIDENTIALITY                                                        1
 ARTICLE 21          GOVERNING LAW                                                          1
 ARTICLE 22          MISCELLANEOUS                                                          1
 ARTICLE 23          ATTORNEYS FEES                                                         1
 ARTICLE 24          INTERPRETATION                                                         1




 Mechanical Installation                           Table of Contents    Rev.0-TRG.May 9,2018

                                          Page 6514 of 8158            App.00225
       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 45 of 96
                                                                                                   Exhibit 1
                                                SUBCONTRACT AGREEMENT
                                                     J-1711-MEC-001
                                                  Mechanical Installation
                                                      Johnson Cryo
                                                          Targa
                                                       Midland,TX
                                     . .S 5."
THIS AGREEMENT made this '91' day of Mamh , by and between KP Engineering LP,a Texas limited
                                                -t
partnership whose principal address is 5555 Old Jacksonville Hwy.Tyler, Texas 7570. hireinafter catleaci,3 —
"Contractor" and                                                                      4)
                             -G-5 644-)14100 whose principal address f;7 7 eg ',it' (..(,40441)1   /67:hereinafter
called "Subcontractor."

PROJECT: Mechanical Installation as defined herein for KP Engineering LP job number J-1711 for a new
Johnson Cryo, for Targa,located in Midland, TX.




  Mecrlanical Installation                                     Page A                              Rev 0-TRG May 9,2018
                                                  Page 6515 of 8158                          App.00226
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 46 of 96
                                                                                               Exhibit 1
SUBCONTRACT AGREEMENT                 GENERAL TERMS AND CONDITIONS                              J-1711-MEC-001



ARTICLE 1         CONTRACT DOCUMENTS                                  Exhibit 0 Subcontractors Proposal and
                                                                      Bid Form, Rev.0 (dated Jan. 23. 2018.
ti        The contract documents for this
                                                                      Not Used.
subcontract consist of this Agreement
("Agreement") and any exhibits named herein                      .r   Exhibit P,Pre-award Notes and
(including all general and special conditions.                        Documents, Rev 0 dated Jan.23.2018.
plans, drawings, and specifications issued prior to                   Not Used.
the execution of this Agreement), along with all
 modifications to this Agreement to which both                   .s   Exhibit 0,Post-award Documents.Rev.
                                                                      0 dated August 19,2010. Not Used.
 parties agree in writing.
                                                            1.3        Subcontractor acknowledges that he has
 t2      This Agreement between Contractor and
                                                            read the contract documents and is familiar with
 Subcontractor includes the following documents
                                                            each and every part thereof affecting his Subcontract
 that are incorporated herein by reference.
                                                            Work.Subcontractor by examination has satisfied
    .a      Subcontract Agreement                           himself as to the nature and location ❑f the Work; the
                                                            character, quantity, and kinds of materials
    .b      General Terms & Conditions
                                                            necessary: the adequacy of any surface or
    .c      Exhibit A, Scope of Work. Rev.0 dated           subsurface conditions necessary to assure proper
            January 22.2018. Not Used.                      installation of Subcontractor's Work; the kinds and
                                                            quantity of equipment needed; and other local
     .d     Exhibit Insurance Requirements and
                    B,
                                                            conditions or matters affecting compliance with the
            its Attachment A,both Rev 0-TRG dated
                                                            contract documents. Further, Subcontractor is
            May 2,2016.
                                                            familiar with the respective rights, powers, benefits
     .e     Exhibit C, Project Rules. Rev.0-TRG              and liabilities of the Subcontractor, Contractor and
            dated May 2, 2016.                              the Owner under the Subcontract documents and
                                                             hereby agrees to comply with and perform all
     .f     Exhibit D,Technical Documents,Rev.0              provisions thereof which are applicable to the
            dated January 22, 2018. Not Used.                Subcontract Work.
     .g     Exhibit E, Labor Relations. Rev 0 dated          1.4       The Subcontractor agrees to be bound to
            February 12,2014.                                the Contractor under this Agreement according to
     .h     Exhibit F, Project Schedule, Rev.0               the terms and conditions and other documents of this
            dated May 6,2016. Not Used.                      Agreement.The Subcontractor shall assume and
                                                             perform all of the obligations and responsibilities of
     .i     Exhibit G. Performance Bonds, Rev.0-             this Agreement, which pertain or relate to the scope
            TRG dated May 6. 2016. Not Used.                 of work in this Subcontract as described in Article 2.
            Exhibit H,Special Provisions, Rev. 1-            below, and the Exhibits of this Agreement.
            TRG dated Jan.22,2018.                           1.5        Subcontractor shall ascertain and comply
     .k     Exhibit I. Safety Requirements, Rev.0-           with all applicable laws and applicable governmental
            TRG dated Jan. 22,2018                           authorizations for which it is responsible pursuant to
                                                             the Work described herein, including without
     .1     Exhibit J, Quality Standards, Rev.0              limitation all immigration laws, the ACA and Section
            dated March 24,2015.                             218C of the Fair Labor Standards Act. Subcontractor
     .m     Exhibit K,Subcontractor's Waiver and             agrees to indemnify, defend, and hold harmless
            Releases, Rev.0-TRG dated May 2.                 Owner and Contractor and their indemnitees from
            2016. Not Used.                                  and against any and all fines. penalties. related
                                                             costs and expenses (including reasonable attorneys'
      .n     Exhibit L, Information and Change               fees, costs and expenses) attributable to any failure
             Requests. Rev Qty-0 dated Apr 126.              of Subcontractor (or any lower tier Subcontractor) to
             2017. Not Used.                                 comply with such laws and such governmental
      .0     Exhibit M,Reporting and                          authorizations in connection with the performance of
             ❑ocumentation, Rev. Qty-0 dated                  the Work.
             February 12, 2014 Not Used.                      ARTICLE 2       THE WORK
      .13    Exhibit N, Mechanical Completion. Rev            2.1    Contractor has entered into an Engineering,
             0-TRG dated May 8. 2016. Not Used.               Procurement and Construction Agreement with

 Mechanical installation                               Page 1 of 8                            Rev.0-TRG, May 18,2018




                                             Page 6516 of 8158                              App.00227
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 47 of 96
                                                                                                       Exhibit 1
SUBCONTRACT AGREEMENT                 GENERAL TERMS AND CONDITIONS                                      J-1711-MEC-001



Targa Pipeline Mid-Continent, LLC ("Owner"), dated              Work in accordance with this Agreement.
January 17, 2017 (the "EPC Agreement").
                                                                 2.6      No contractual relationship shall exist
2.2     The Subcontractor shall furnish for the                  between Owner and Subcontractor, or any lower tier
consideration herein mentioned all labor, material,              subcontractors and vendors, with respect to the
supervision, equipment, hoisting, temporary storage,             Work to be performed pursuant to this Agreement.
insurance, taxes, fees and permits necessary to                  Subcontractor,lower-tier subcontractors,or vendors
complete the following work in accordance with the               shall not communicate directly with Owner on any
terms and conditions of this contract and in a good              matters relating to this Agreement.All
and workmanlike manner for the, Mechanical                       communication to the Owner in regards to the Work
Installation as identified by Request For                        pursuant to this Agreement shall be between
Proposal J-1711-MEC-001, Mechanical                              Contractor and Owner, provided that, at the request
Installation,for a new Johnson Cryo (the                         of Contractor, Subcontractor shall make available a
"Project") in the Targa facility located in Midland,              representative with whom Owner may discuss, in the
TX (the "Site" of "Jobsite") in strict accordance                 presence of Contractor, questions regarding the
 with this Subcontract Agreement, Drawings,                       progress of the Work being performed by
 Specifications, Exhibits, and Addenda (the                       Subcontractor.
 "Work").
                                                                 2.7      Owner is not intended to be a third-party
2.3      The Subcontractor agrees that he is an                  beneficiary of this Agreement.except to the extent
independent contractor under this Agreement.The                  set forth in Articles 6,14 and 15 herein.
Subcontractor is solely responsible for. and has
                                                                  ARTICLE 3         THE SUBCONTRACT PRICE
control over, all construction means, methods,
techniques,sequences, procedures,and                              3.1      In consideration of the faithful performance
coordination of all portions of the Subcontract Work,             of the covenants and agreements herein to the full
unless the Contractor shall give specific written                 satisfaction and acceptance of the Owner and
instructions concerning these matters. Further, the               Contractor, Contractor agrees to pay,or cause to be
Subcontractor is fully responsible for, and has control           paid Subcontractor on a T&M Basis.
over, all construction means,methods, techniques,
sequences, procedures and coordination of the                     ARTICLE 4         PAYMENTS
Subcontract Work related to the safety of the                     4.1    Subcontractor shall invoice Contractor by
Subcontractor's employees and any other persons                   9:00 AM Wednesday the following week after
working in the area of the Subcontract Work.                      commencement of the Work...
 2.4       Contractor acknowledges and agrees that                4.2      Subcontractor shall submit such invoices for
 Subcontractor intends to have portions of the Work               review and approval to KP Engineering LP Site
 accomplished by lower tier subcontractors.                       Construction Manager ("KP Manager"). After the Site
 Subcontractor shall require the lower tier                       Construction Manager Review and approv          fina l app roval and
 subcontractors to perform their work in conformity               Subcontractor shall submit the invoice for I yment to
 with the provision of this Agreement. No contractual             KP Engineering LP,Accounts Payable,5555 Old
 relationship shall exist between Contractor and any              Jacksonville Hwy,Tyler,Texas 75703.Terms of
 lower tiered subcontractor with respect to the Work              payment are net sixty (30) days from Contractor's
 to be performed pursuant to this Agreement,and no                receipt of each approved invoice.
 lower tiered subcontractor is intended to be a third-
 party beneficiary of this Agreement.Subcontractor                 4.3       Subcontractor shall provide to Contractor a
 agrees that it shall be fully responsible to Contractor           certificate that 1) the Work is progressing as set forth
 for the acts and omissions of lower tier                          in the most recent Project Schedule, 2) the Work
 subcontractors and vendors and of persons directly                described in the Invoice is in accordance with the
  or indirectly employed by them,as it is for the acts or          terms of this Agreement,3) that Subcontractor is
  omissions of persons directly employed by                        entitled to payment of the amount invoiced, 4)
  Subcontractor.                                                   Subcontractor has paid all lower tier subcontractors
                                                                   and vendors for Work previously invoiced in
  2.5      Nothing contained in this Agreement shall               accordance with the Law and this Agreement,and
  obligate Contractor to pay, or to see to the payment             the Work (or any portion thereof) described in the
  of, any lower tier subcontractor or vendor. Entry into           Invoice, 5) all previous Invoices are free and clear of
  any lower tier subcontracts shall not relieve                     all Subcontractor Liens, 6) Subcontractor has
  Subcontractor of any of its obligations to perform the            supplied the lien waivers for Subcontractor and all


  Mechanical Installation                                   Page 2 of 8                               Rev.O-TRG,May 18,2018



                                             Page 6517 of 8158                                     App.00228
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 48 of 96
                                                                                                    Exhibit 1
SUBCONTRACT AGREEMENT                 GENERAL TERMS AND CONDITIONS                                   J-1711-MEC-001



Major lower tier subcontractors for which payment               SUBCONTRACTOR'S NEGLIGENCE IN THE
has been previously or is currently included within a           PERFORMANCE OF THE WORK UNDER THIS
Subcontractor Invoice, and 7) and each                          AGREEMENT.
representation and warranty made by Subcontractor
were true and current when made and remain true                 5.2    INDEMNIFICATION BY CONTRACTOR.
and correct on the date of Invoice. Subcontractor               CONTRACTOR WILL INDEMNIFY,DEFEND,AND
shall attach to each certificate delivered waivers as           HOLD HARMLESS SUBCONTRACTOR,ITS
required in Article 5.3 above.                                  DIRECTORS,OFFICERS,AND EMPLOYEES,AND
                                                                ITS AFFILIATES FROM AND AGAINST ANY
4.4      Subcontractor shall promptly pay, in                   CLAIMS BROUGHT AGAINST SUBCONTRACTOR
accordance with the Law and the terms and                       OR ITS AFFILIATES FOR PERSONAL INJURY.
conditions set forth in the respective subcontract,             DEATH,OR PROPERTY DAMAGE ARISING OUT
each lower tier subcontractor or vendor the amount              OF OR AS A RESULT OF CONTRACTOR'S
to which they are entitled. Subcontractor, by an                 NEGLIGENCE.
appropriate agreement with each lower tier
                                                                5.3   MUTUAL INDEMNIFICATION. IN THE
subcontractor or vendor,shall require each lower tier
subcontractor or vendor to make timely payments to              EVENT ANY CLAIMS ARISE AS THE RESULT OF
its laborers, suppliers and lower tier subcontractors in        THE CONCURRENT NEGLIGENCE OF
a similar manner.Subcontractor shall not enter into             CONTRACTOR AND SUBCONTRACTOR,EACH
                                                                PARTY WILL BE RESPONSIBLE FOR AND
any agreement for payment terms to lower
                                                                INDEMNIFY THE OTHER PARTY UNDER
subcontractors or vendors that violate this
 Agreement.                                                     SECTIONS 6.1 AND 6.2, TO THE EXTENT OF
                                                                THEIR RESPECTIVE NEGLIGENCE.
4.5      All covenants and obligations of Contractor
herein are performable in Smith County, Texas and                5.4       The obligations of the Parties described in
specifically all sums of money payable to                        this Article 6 shall not be limited in any way by any
Subcontractor are payable in Smith County, Texas.                limitation on the amount or type of damages,
                                                                 compensation or benefits payable under worker's or
4.6      Progress payments or final payment may be               workmen's compensation acts, disability benefits, or
withheld by Contractor on account of defective Work              other employee benefit acts.
not remedied,claims filed, reasonable evidence
                                                                 5.5      No statute, rule, or regulation that precludes
indicating the probability of the filing of claims or
                                                                 an injured party from bringing an action against a
reasonable doubt that the Subcontract can be
completed for the balance of the Subcontract                     fellow employee or employer shall preclude either
                                                                 Party from seeking and obtaining a judicial
amounts then unpaid. Contractor may offset against
any sums due Subcontractor hereunder the amount                  determination of the fault or negligence of such
of any liquidated or unliquidated obligations of                 persons for purposes of Article 6.
Subcontractor to Contractor, whether or not arising              5.6      Each Party shall promptly notify the other in
out of this Subcontract.                                         writing of any claims from any third party that may be
 4.7      Contractor shall have the right to inspect the         covered by the indemnities set forth in this Article 6.
                                                                 Without limiting the generality of the foregoing,
 Work and audit Subcontractor's progress and
                                                                 Contractor shall notify Subcontractor in writing as
 quantity reporting systems and documents in
                                                                 soon as Contractor shall receive notice of any claims
 accordance with the provisions of this Agreement, in
 order to verify the progress made by Subcontractor              of infringement of patents or other proprietary rights
                                                                 occurring in connection with Subcontractor's
 for the purposes of payment.
                                                                 performance of the Work In turn, Subcontractor
 ARTICLE 5           INDEMNIFICATION                             shall timely notify Contractor in writing of any claims
                                                                 which Subcontractor may receive alleging
 5.1   INDEMNIFICATION BY
                                                                 infringement of patents or other proprietary rights
 SUBCONTRACTOR. SUBCONTRACTOR WILL
                                                                 which may affect Subcontractor's performance of the
 INDEMNIFY,DEFEND.AND HOLD HARMLESS
                                                                  Work,operation of the Facility, or subject Contractor
 CONTRACTOR,ITS DIRECTORS,OFFICERS,
                                                                 or Owner to liability.
 AND EMPLOYEES,AND ITS AFFILIATES FROM
 AND AGAINST ANY CLAIMS BROUGHT AGAINST                           ARTICLE 6        INSURANCE
 OWNER OR ITS AFFILIATES FOR PERSONAL
                                                                  6.1      Prior to starting Work the Subcontractor
 INJURY,DEATH,OR PROPERTY DAMAGE
 ARISING OUT OF OR AS A RESULT OF                                 shall procure and maintain in force insurance in


  Mechanical Installation                                  Page 3 of 8                             Rev.0-TRG.May 18.2018



                                             Page 6518 of 8158                                   App.00229
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 49 of 96
                                                                                                       Exhibit 1
SUBCONTRACT AGREEMENT                 GENERAL TERMS AND CONDITIONS                                     ..1-1711-MEC-001



complete accordance with Exhibit "B," insurance                 property was damaged) arising out of any
Requirements.                                                   injuries/near miss" incidents to Subcontractor's
                                                                employees or those of any firm or individual to whom
ARTICLE 7         BONDS
                                                                Subcontractor may have subcontracted Work or any
7.1     If required by the Contractor.a Performance             property damage ansing, alleged to have arisen, or
Bond and a Payment Bond in a form satisfactory to               "near miss" incidents on account of any Work done
the Contractor and in accordance with the                       by Subcontractor under this Agreement.
requirements of Exhibit "G," Performance Bonds,
                                                                 10.3      Subcontractor agrees that, prior to
shall be furnished in the full amount of this
                                                                 performing any Work activities pursuant to this
Agreement. These bonds will be furnished by an
                                                                 Agreement,it will evaluate the safety of the work in
insurance company on the list of Acceptable Sureties
                                                                 place and the working conditions in the area in which
by the Department of the Treasury within the limits
                                                                 its employees and subcontractors will work and will
stated thereon.
                                                                 notify Contractor in writing of any unsafe conditions
ARTICLE 8         DAMAGE TO OTHER WORK                           or defective work in place and will further prevent its
                                                                 personnel and subcontractors from entering into any
8.1     In carrying out the Work,Subcontractor shall
                                                                 such area or performing any Work in or around any
take necessary precautions to protect the finished
                                                                 such defective work. Failure of Subcontractor to
work of other trades from damage caused by
                                                                  notify Contractor of any unsafe condition or defective
Subcontractor's operations and Subcontractor shall                work prior to beginning Work shall conclusively
repair and/or replace to Contractors satisfaction and             establish Subcontractor's acceptance of the work in
on Contractors demand all damage caused by                        place and safety of the working conditions related to
Subcontractor's operation at no expense to the                    its Work
Contractor.
                                                                  ARTICLE 11       QUALITY
 ARTICLE 9         CLEANUP
                                                                  11.1      Subcontractor shall establish a Jobsite
 9.1      Subcontractor shall at all times and on a
                                                                  quality assurance program with quality assurance
 daily basis keep the premises free from
                                                                  procedures for all aspects of the Work which satisfy,
 accumulations of waste material, debris,or rubbish               at a minimum,the requirements set forth in the
 caused by Subcontractor's employees or Work,and
                                                                  Contactors Quality Assurance Guidelines as set
 at the direction of the Contractor, Subcontractor shall          forth in Exhibit "J," Quality Standards.
 remove all the waste material, debris and rubbish
 from and about the Work area and all                             ARTICLE 12        ASSIGNMENT
 Subcontractor's tools, equipment,waste and surplus
                                                                  12.1     Subcontractor shall not assign this
  materials and shall leave Subcontractor's Work
                                                                  Subcontract or any amounts due or to become due
 clean. In case of dispute. the Contractor may remove
                                                                  hereunder to any third party without prior written
 the rubbish and charge the cost to the
                                                                  consent of the Contractor and shalt not subcontract
  Subcontractor.
                                                                  the whole or any portion of this Subcontract without
 ARTICLE 10        SAFETY                                         prior written consent of the Contractor.

 10.1    Subcontractor shall take all reasonable                  12.2     This Agreement may be assigned to Owner
 safety precautions with respect to Subcontractor's               and its successors or assigns without further consent
 Work,shall comply with ail safety measures initiated             of Subcontractor
 by the Contractor and with all applicable laws,
                                                                   12.3    Further, in the event Contractor files
 ordinances, rules, regulations and orders of any
                                                                   bankruptcy. Subcontractor agrees to enter into a
 government agency or political subdivision for the
                                                                   new contract directly with Owner on the same terms
 safety of any persons or property. Subcontractor
                                                                   and conditions as this Agreement if any trustee in
 agrees to establish and maintain a job site safety
                                                                   bankruptcy for Contractor rejects this Agreement, or
  program in accordance and in compliance with the
  requirements of Exhibit "1," Safety Regulations                  Subcontractor terminates the Agreement as a result
                                                                   of the bankruptcy of Contractor.
  Rules.
                                                                   ARTICLE 13        WARRANTY
  10.2     Subcontractor shall submit to Contractor,as
  soon as reasonably possible, but in no event later than          13.1      Subcontractor represents and warrants that
  twenty-four(24) hours after any incident copies of all           it is and will be at all times fully qualified and capable
  accident/incident reports (including "near miss'                 of performing the Work to complete the Work in
  incidents wherein no individual was injured or                   accordance with the terms of this Agreement.

  Mechanim Installation                                     Page 4 of 8                              Rev 0-TRG.May 1 8. 2015



                                              Page 6519 of 8158                                    App.00230
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 50 of 96
                                                                                                   Exhibit 1
SUBCONTRACT AGREEMENT                GENERAL TERMS AND CONDITIONS                                  .3-1711-MEC-001



Subcontractor warrants that all services provided,            13.5     The Warranties made in this Agreement
including lower tier subcontractors and vendors,and           shall be for the benefit of Contractor and Owner and
procedures followed by Subcontractor hereunder                its successors and assigns and the respective
shall be in accordance with the manufacturers' or             successors and assigns of any of them and are fully
vendors' warranty requirements. prudent industry              transferable and assignable.
practice, in accordance with all Laws,and all
                                                               ARTICLE 14       BACKCHARGE
requirements of this Agreement. Subcontractor
further warrants that the Work shall be constructed to         14.1      Should the Subcontractor fail at any time to
 meet the requirements of this Agreement so that the           supp:y a sufficient number of properly skilled
Work will operate in accordance with generally                 workmen and/or sufficient materials and equipment
accepted industry practices and the technical                  of the proper quality, or fail in any respect to
 requirements of this Agreement (referred to                   prosecute the Work with promptness and diligence.
 individually as "Warranty' or collectively as                 or fail to promptly correct defective Work,or fail in
"Warranties")                                                  the performance of any of the agreements contained
                                                               herein, the Contractor may,in its sole discretion and
13.2     Subcontractor warrants that all materials
                                                                without notice. provide such labor. materials and
furnished and incorporated by it in the Work shall be
                                                                equipment and deduct the cost thereof,together with
new,unless otherwise specified, and shall conform in
                                                                all loss or damage occasioned thereby,from any
all respects with applicable codes,standards, Laws,
Governmental Authorizations and all other                       money then due or thereafter to become due to the
                                                                Subcontractor under this Agreement.If no money or
requirements of this Agreement.and shall. during the
                                                                insufficient money is due to Subcontractor at the
Warranty Period be free from defects in design,
 materials, and workmanship.All Work under this                 time of the operation of this paragraph.
                                                                Subcontractor shall be directly liable to Contractor or
Agreement shall be performed in accordance with
                                                                the loss and damages hereinabove described
the contract documents and in a good and
 workmanlike manner. All work performed, and                    ARTICLE 15       TERMINAnowsusPENSION
 materials furnished by Subcontractor must be
 satisfactory to the Contractor and Owner and the               15.1     If the Subcontractor at any time shall refuse
 warranties contained in this Agreement shall be in             or neglect to supply sufficient properly skilled
 addition to and not a limitation of any other warranty         workmen,or materials or equipment of the proper
 or remedies provided by law or contract documents.             quality and quantity. or fail in any respect to
                                                                prosecute Subcontractors Work with promptness
 13.3    The "Warranty Period'shall be fora period              and diligence, or cause by any action or omission the
 of 12 months following Mechanical Completion of the            stoppage or interference with the work of the
 Work With respect to any Warranty Work                         Contractor or other subcontractors. or fail in
 performed, the Warranty Period for such Work shall             performance of any of the covenants herein
 be extended for an additional one (1) year from the            contained, or fail to pay suppliers, the Contractor
 date of the completion of such Warranty Work.                   may,at its option and discretion,terminate the
 13.4    To the extent Subcontractor supplies any               Subcontractor's employment by delivering written
                                                                 notice of termination to the Subcontractor.
 specialty items or fabricated materials or equipment
                                                                Thereafter, the Contractor may take possession of
 hereunder which are purchased on Owners behalf
                                                                 the Work materials,tools, appliances and equipment
 from third -parties. Subcontractor shall secure or
                                                                 of the Subcontractor at the Work site, and through
 cause its subcontractors to secure, for the benefit of
                                                                 himself or others provide labor, equipment, and
 Owner. guarantees or warranties from such third -
                                                                 materials to prosecute the Work on such terms and
 party vendors, subcontractors and/or suppliers.
                                                                 conditions as shall be deemed necessary The
 Such third-party guarantees or warranties shall be,
 at a minimum. twelve {12) months from date of                   Contractor shall deduct the cost thereof,including
                                                                 without restriction thereto all charges,expenses,
 startup or eighteen (18) months from shipment,
                                                                 losses,costs, damages,and attorney's fees,incurred
  whichever occurs earlier. SUBCONTRACTOR WILL
                                                                 as a result of the Subcontractor's failure to perform,
  USE ITS BEST EFFORTS SHORT OF L;TIGATION
                                                                 from any money then due or thereafter to become
  TO ENFORCE SUCH GUARANTEES OR
                                                                 due to the Subcontractor under this Agreement.
  WARRANTIES,BUT SUBCONTRACTOR SHALL
  NOT ITSELF BE LIABLE AS A GUARANTOR                            15.2     The Contractor may. at any time and without
  THEREOF.                                                       default of Subcontractor, terminate the whole or any
                                                                 part of this Agreement for the convenience of the
                                                                 Contractor. Upon termination for convenience.

  Mechanical Installation                                 Page 5 of 8                             Rev.0-TRG, May 18.2018




                                            Page 6520 of 8158                                  App.00231
       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 51 of 96
                                                                                                          Exhibit 1
SUBCONTRACT AGREEMENT                     GENERAL TERMS AND CONDITIONS                                    J-1711-MEC-001



Subcontractor shall (i) immediately discontinue the Work              entitled to a time extension to the Completion
on the date and to the extent specified in such notice,(ii)           Deadline, if and to the extent permitted under this
place no further orders for lower tiered subcontracts,                Agreement. Upon receipt of notice to resume
equipment,or any other items or services except as may                suspended Work,Subcontractor shall immediately
be necessary for completion of such portion of the Work               resume performance of the Work to the extent
as is not discontinued,(iii) promptly make every                      required in the notice. In no event shall
reasonable effort to procure cancellation upon terms                  Subcontractor be entitled to any additional profits or
satisfactory to Contractor of all lower tiered subcontracts           damages due to such suspension.
and rental agreements to the extent they relate to the
                                                                      ARTICLE 16       DISPUTE RESOLUTION
 performance of the Work that is discontinued, unless
Owner elects to take assignment of any such                           16.1    The parties will attempt in good faith to
subcontracts,(iv) assist Contractor in the maintenance,               resolve any dispute, controversy or claim by mutual
 protection, and disposition of Work in progress,(v)                  discussions and negotiations. Subcontractor's
 cooperate with Contractor for the efficient transition of the        representative and KP Engineering's Project
 Work,(vi) cooperate with Contractor in the transfer of               Manager,or other designated representatives of
 information and disposition of Work in progress and (vii)            each party will meet at least once and will attempt to
 thereafter execute only that portion of the Work not                 resolve the matter.
 terminated (if any) and that portion of the Work as may
                                                                      16.2     If the matter is not resolved by the initial
 be necessary to preserve and protect Work already in
                                                                      representatives, they shall each refer the matter to a
 progress and to protect equipment at the Site or in transit
 thereto,and to comply with any applicable law.                       company executive to represent their respective
 Subcontractor agrees that upon any such                              party. The appointed executive delegates shall have
 termination,the Subcontractor's sole remedy shall be                 the authority to settle the dispute. The
  payment of full value for all Work properly                         Representatives shall promptly prepare and
  performed, plus reasonable profit thereon,less all                  exchange memoranda stating the issues in dispute.
  payments Subcontractor has previously received on                    16.3     If the Executives do not resolve the matter,
  account of such Work performed. Subcontractor                        the parties will attempt in good faith to resolve the
  agrees to waive all claims for damages,including                     controversy or claim through non-binding mediation
  lost or anticipated profits, arising from or related to              in accordance with the procedures and rules of the
  any such termination by Contractor.                                  American Arbitration Association.
 15.3     Contractor may,for any reason, at any time                   16.4    If the matter has not been resolved using the
 and from time to time, by written SCR,suspend the                     non-binding mediation procedure(which period may
 carrying out the Work or any part thereof,                            be extended by mutual agreement),the dispute shall
 whereupon Subcontractor shall suspend the carrying                    be settled by binding arbitration, in accordance with
 out of such suspended Work for such time or times                     the procedures, rules, and location selected by
 and in such manner as Contractor may require and                      Contractor.
 shall take reasonable steps to minimize any costs
 associated with such suspension. During any such                      16.5      In case of any dispute between the parties
 suspension, Subcontractor shall properly protect and                   hereto, the Subcontractor shall continue to diligently
 secure such suspended Work in such manner as                           prosecute the Work pending determination thereof,
 Contractor may reasonably require. Unless                              unless requested by Contractor to suspend the Work
 otherwise instructed by Contractor, Subcontractor                      or any portion thereof.
 shall during any such suspension maintain its staff                    ARTICLE 17       CONFIDENTIALITY
  and labor on or near the Site and otherwise be ready
  to proceed expeditiously with the Work upon receipt                   17.1     All plans, drawings,specifications, and other
  of Contractor's further instructions. Except where                    documentation related to the Work and this
  such suspension ordered by Contractor is the result                   Subcontract Agreement,including attachments.
  of or due to the fault or negligence of Subcontractor                 exhibits, and all other documentations (including
  or any lower tiered subcontractor, Subcontractor                      pricing information), given to or, provided by, the
  shall be entitled to the reasonable costs (including                  Subcontractor shall remain confidential and is the
  actual, but not unabsorbed,overhead, contingency,                     property of the Contractor. Any and all such
  risk and reasonable profit) of such suspension,                       information shall not be used by Subcontractor for
  including demobilization and remobilization costs, if                 any purpose other than in the performance of the
   necessary, along with appropriate supporting                         Work.All drawings,sketches,specifications,
  documentation to evidence such costs, and may be                      standards, Subcontract Agreement,and all other


  Mechanical Installation                                        Page 6 of 8                             Rev.0-TRG,May 18.2018



                                                  Page 6521 of 8158                                   App.00232
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 52 of 96
                                                                                                       Exhibit 1
SUBCONTRACT AGREEMENT                  GENERAL TERMS AND CONDITIONS                                     J-1711-MEC-001



documentation pertaining to and/or developed for                  permitted assigns.
the Work and/or this Subcontract Agreement
                                                                  19.4     Priority: In the event of any conflict or
remains the property of Contractor and must be
                                                                  inconsistency within the various provisions of this
surrendered upon request of Contractor.
                                                                  Agreement,the Exhibits and other incorporated or
17.2     Subcontractor,Subcontractor's lower tier                 associated documentation,the terms and conditions
subcontractors,or vendors shall not disclose details              of this Agreement shall control.
of the Work or this Subcontract Agreement to any
                                                                  19.5      Survival: The provisions of Article 18
person,company,corporation, business entity, or
                                                                  (Dispute Resolution). Article 20 (Confidentiality),
organization except those engaged in its
                                                                  Article 21 (Governing Law),and the indemnities and
performance. Details may be revealed only then to
                                                                  warranties set forth in this Agreement shall survive
the extent required for the particular part of the Work
being done.                                                       the completion of the Work,the payment of all
                                                                   portions of the Subcontract Price, and any termination
17.3      Subcontractor shall not reveal any                       of this Agreement.
information concerning details of the Work or this
                                                                  19.6    Captions: Titles and captions in this
Subcontract Agreement to the press or a news
                                                                  Agreement are for convenience and reference only
organization or agency without Contractor's prior
                                                                  and in no way define, describe, extend or limit the
written approval. No photographs of the Work are to
be taken without prior written approval by the                    scope of intent of this Agreement or the intent of any
                                                                  provision contained herein. Captions are not to be
Contractor. Subcontractor agrees that
communication directly to OWNER is forbidden by                   used in the interpretation of any provisions
                                                                  hereunder.
this Agreement and shall not attempt to obtain
 publicity privileges except through Contractor.                   19.7     Cooperation: Subcontractor shall
17.4      The confidentiality obligations of this Article          coordinate its Work,and fully cooperate with others
                                                                   performing work at the Jobsite. Contractor shall have
20 shall survive the expiration or termination of this
                                                                   the right to require Subcontractor to schedule the
Agreement for a period of three (3) years following:
(i) the termination or cancellation of this Agreement,             order of its Work in a manner that will minimize
                                                                   interference with any other parties involved.
or (ii) Final Completion, whichever occurs first.
                                                                   Contractor shall provide the final ruling on all
 ARTICLE 18          GOVERNING LAW                                 coordination issues which cannot be resolved
                                                                   between Subcontractor and other parties at the
 18.1     This Subcontract shall be governed by the
                                                                   Jobsite.
 Laws of the State of Texas,without regard to choice
 of law principles. THE PARTIES HEREBY WAIVE                       19.8     Books and Records:
 THE RIGHT TO TRIAL BY JURY IN ANY
                                                                   19.8.1 Subcontractor shall keep,and shall cause its
 LITIGATION ARISING OUT OF OR RELATING TO
 THE SUBCONTRACT DOCUMENTS.                                        lower tier subcontractors to keep,such full and
                                                                   detailed books, records and accounts as may be
 ARTICLE 19          MISCELLANEOUS                                 necessary for compliance with its obligations under
                                                                   this Agreement for a period of five (5) years after
 19.1      Severability: The partial or complete
                                                                    Final Completion.
 invalidity, illegality, or unenforceability of any one or
 more provisions of this Agreement shall not affect the            19.8.2 Such records must show the breakdown of
 validity or continuing force and effect of any other              labo'-, materials,(separately stated), overhead,and
 provision. Any void provision shall be deemed                     profit with respect to the Contract Price for the Work.
 severed from this Agreement and the balance of this               Subcontractor shall keep such books, records and
 Agreement shall be construed and enforced as if this              accounts at Subcontractor's principal place of
 Agreement did not contain the particular portion or               business.
 provision held to be void.
                                                                    19.8.3 Contractor and/or Owner shall (by itself or
 19.2     No Waiver: Any failure by either party to                 through a representative) have the right to audit
 enforce or assert any of the terms or conditions of                Subcontractor records in the event of (i) termination
 this Subcontract, or to exercise any right or remedy               or cancellation under Article 17; or (ii) to verify costs
 hereunder,shall not constitute a waiver thereof.                   in connection with a Change Order; or (iii) any
                                                                    documents relating to safety, security, quality or
  19.3     Successors and Assigns: This Agreement
                                                                    permits; or (iv) any Work performed by Subcontractor
  shall be binding upon and shall inure to the benefit of
                                                                    on a reimbursable basis; or (v) or any other portion of
  the Parties hereto and their successors and

  Mechanical Installation                                    Page 7 of 8                              Rev O-TRG,May 18, 2018




                                              Page 6522 of 8158                                     App.00233
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 53 of 96
                                                                                                    Exhibit 1

SUBCONTRACT AGREEMENT                 GENERAL TERMS AND CONDITIONS                                   J-1711-MEC-001



the Work priced on a cost plus basis. Subcontractor              such hazardous materials. If Subcontractor or any
shall provide the auditors with reasonable access to             Sub-subcontractor encounter pre-existing hazardous
all such books and records during normal business                materials at the Site, and Subcontractor or any Sub-
hours, and Subcontractor's personnel shall                       subcontractor knows or suspects that such material
cooperate with the auditors to effectuate the audit or           is hazardous material, Subcontractor and its Sub-
audits hereunder.                                                subcontractors shall immediately stop Work in the
                                                                 affected area and notify Contractor and Owner. If
19.8.4 Contractor and/or Owner shall have no right
                                                                 under such circumstances Sub-contractor or any of
to audit Subcontractor's costs of performing the fixed
                                                                 its or Sub-subcontractors fail to stop Work and notify
price or lump sum portions of the Work.
                                                                 Owner and Contractor. Subcontractor shall be
19.9    Conflict of Interest and Ethics:                          responsible and liable to Owner and Contractor for
Subcontractor,in performing its obligations under                 all damages,costs, losses and expenses to the
this Agreement,shall establish appropriate business               extent relating to such failure. Subcontractor shall,
standards, procedures and controls including those                at its own expense,dispose of all non-hazardous
necessary to avoid any real or apparent impropriety.              wastes and hazardous materials classified as waste
or adverse impact on the interests of the Contractor              under applicable law that are brought onto the Site
and/or Owner or any of its Representatives.                       or generated by Subcontractor, or it's Sub-
                                                                  subcontractors during performance of the Work
19.10 Start-up Personnel: Subcontractor shall
                                                                 ("Waste") at Owner-approved treatment, storage, or
provide such direct field craft labor and field                   disposal facilities off-Site which are permitted to
engineering personnel to assist Owner during Start-
                                                                   receive such wastes and hazardous materials;
up,Commissioning and Testing (including                            provided, however that: (i) Subcontractor shall
Performance Tests) of the Work as Owner may
                                                                   coordinate with Contractor and Owner's EH&S
request (it being understood that the costs of such is
                                                                   coordinator to ensure that such Waste is properly
not included in the Subcontract Price; any additional
                                                                   characterized, profiled, labeled, manifested, stored,
compensation for such Work will be addressed by                    handled, transported, treated and/or disposed of.
Subcontract Change Request).
                                                                   and Subcontractor shall reasonably assist
 19.11 License: Subcontractor shall possess valid                  Contractor and Owner in preparing any required
 State of Texas,local governing authority, county or               records or reports; and (ii) Contractor and Owner
 city Contractor's or Trade Licenses, where required,              shall direct and manage Subcontractor in the
 authorizing him to do the types of Work covered by                characterization, profiling, labelling, manifesting.
 this Subcontract. Lower tier subcontractors shall be              storage, handling, transportation, treatment and/or
 required to possess the appropriate licenses                      disposal of such Waste.
 required by governing authorities authoring them to
                                                                  ARTICLE 20       ATTORNEYS FEES
 do the types of Work covered by their subcontracts.
 Subcontractor agrees that the State of Texas trade               20.1     In the event Subcontractor defaults in the
 licensing requirements shall be strictly enforced for            performance of any of the terms,covenants,
 the Work covered by this Subcontract Agreement.                  agreements or conditions of this Agreement,and
                                                                  Contractor seeks to enforce all or any part of this
 19.12 Hazardous Materials: Subcontractor shall
                                                                  Agreement,Subcontractor agrees to pay
 not, nor shall it permit or allow any of its Sub-
                                                                  Contractor's reasonable attorney's fees, whether suit
 subcontractor to, bring any hazardous materials on
                                                                  is actually filed or not.
 the Site; provided, however. that Subcontractor may
 bring onto the Site such hazardous materials as are               ARTICLE 21      INTERPRETATION
 necessary to perform the Work so long as the same
                                                                   21.1    Although the parties have utilized
 is done in compliance with applicable law and the
                                                                   Contractor's form,they agree and recognize that the
 Contract Documents,and Subcontractor shall be
                                                                   language in this Agreement is not to be construed
 responsible for proper tagging and warning labels
                                                                   against or for either party hereto.
 and shall remain responsible and strictly liable for all




  Mechanical Installation                                   Page 8 of 8                             Rev. O-TRG, May 18.2018



                                             Page 6523 of 8158                                   App.00234
         Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 54 of 96
                                                                                               Exhibit 1
SUBCONTRACT AGREEMENT                 GENERAL TERMS AND CONDITIONS                             J-1711-MEC-001


The parties hereto have caused these present to be signed as of the day and year first written above.


"CONTRACTOR"                                              "SUBCONTRACTOR"
KP ENGINEERING LP.                                        [Subcontr


By:



Print Name:                                                Print Name: -..dr-t)   (     J1)Aki6ovN
Title:                                                     Title:   Pre5;cle,ti-(-


                                             Date:              Date:




  Crude Splitter Unit                                Signing Page                         Rev.0-TRG,May 9,2016



                                           Page 6524 of 8158                               App.00235
                         Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 55 of 96
                                                                                                               Exhibit 1


KPE
 KP ENGINEERING

5555 Old Jacksonville Hwy
                                                                                               PURCHASE ORDER



Tyler, Texas 75703
Telephone: (903) 534-9155          Fax: (903) 534-9133

Supplier         Credos Fabrications, LLC                                             Order Number                        J1711-192
                 Attn: Scottie Johnson                                                                                    3/28/2018
                                                                                      Order Date
                 P.O. Box 199
                 Quitman MS 39355                                                     Delivery Date                       3/28/2018
                 601-433-1272                                                         Terms                                  Net 30
                                                                                      Special Terms   See Note #
Deliver to       KP Engineering
                                                                                      Ship Via
                 c/o Targa Resources
                 38003 FM 1379                                                        Freight
                 Midland TX 79706
                                                                                      Approved by:                      egeti   g/It3
              Cost
Item #        Code                            Description                       Quantity       UOM      Rate            Amount
      1      9-1-400   Provide labor and equipment to assist in the                    1.000   Lot    $1,000,000.00     $1,000,000.00
                       Mechanical Portion of the project. All work will be
                       billed at T&M Rates and invoices shall be submitted
                       with signed timesheets from KPE Site Supervision .




                                                                                  Purchase Order Total                   $1,000,000.00
Sc Eller("Seller") is to sign and date this purchase order in the space provided below acknowledging acceptance of this order
and all attachments. The original signed purchase order must be returned to 1parsonstallwe .com. KP Engineering LP takes it as
agreement for the content in its entirety unless we receive objection within ten (10) business days of receipt of order.



Accepted By                                                                         Date:   3-




 nitiated By: A.Hicks
                                                                Page 6525 of 8158                          App.00236
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 56 of 96
                                                                                                               Exhibit 1



 KPE
   KP    ENGINEERING                                                              PURCHASE - CHANGE ORDER
  5555 Old Jacksonville Hwy
  Tyler, TX 75703
  Telephone:(903) 534-9155       Fax: (903) 534-9133


  Supplier     Credos Fabrications, LLC                                   Order Number                             J1711-192 I      2
               Attn: Scottie Johnson                                      Order Date                                       07/09/2018
               P.O. Box 199                                               Delivery Date                                    07/09/2018
               Quitman MS 39355                                           Terms                                                Net 30
                                                                          Special Terms    See Note #
  Deliver to   KP Engineering                                             Ship Via
               do Targa Resources                                         Freight
               38003 FM 1379
               Midland TX 79706                                           Approved By
                                                                                                !1/33 719/4 -

          Cost                            Description                         Change Order UOM                              Change
Item #                                                                                                      Rate
          Code                                                                  Quantity                                    Amount

         9-1-300    Provide labor and equipment to assist in the                     1.000      Lot   $1,500,000.00     $1,500,000.00
                    Mechanical Portion of the project. AU work will be
                    billed at T&M Rates and Invoices shall be submitted
                    with signed timesheets from KPE Site Supervision.


                    All requirements of Subcontract J-1711-MEC-001
                    remain unchanged




                                                                                    Change Order Total                   $1,500,000.00

Supplier("Seller")is to sign and date this purchase change order in the space provided below acknowledging acceptance of/Ng
change order and all attachments. The original signed purchase change order must be returned to 1parsons(kpe.com. KP
Engineering LP tak = it as      me for the co tent in its entirety unless we receive oblection within ten (10)days of receipt of
change order.


 Icepted By:                                                                            Date:     7 — /0    —ig



Initiated By: A.Hicks                                                                                                            Page: 1

                                                          Page 6526 of 8158                                App.00237
                  Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 57 of 96
Credos Fabrications,LLC
rjoh nson@credosfab.com
                                                                                    IInvoice
                                                                                      NVOi-G -E2
                                                                                             Number: 200-2..17
PO Box 199
Quitman, MS 39355                                                                    Invoice Date:   7/10/18
USA                                                                                  Page:           1

Voice:      251-751-7010                                                             Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                            Customer ID: KPE

         Customer PO                         Payment Terms                       Sales Rep ID                Due Date
            J1711-192/2                       Net 30 Days                                                     8/9/18

                               Description                                                                       Amount
Week 7-2 to 7-8-18
1 Project Manager @ 66 hrs                                                                                         7,110.00
1 Pipe Superintendent @ 42 hrs                                                                                     3,440.00
1 Pipe Fitter Foreman @ 43 hrs                                                                                     2,870.00
1 Foreman @ 65 hrs                                                                                                 5,037.50
5 Welders @ 325 hrs                                                                                               19,375.00
3 Welder helpers @ 193.5 hrs                                                                                       8,519.25
4 Pipe Fitter @ 260 hrs                                                                                           17,050.00
1 Operator @ 53 hrs                                                                                                2,796.50
22 Skilled Laborers @ 1290.5 hrs                                                                                  68,310.00
1 Corporate Office Manager @ 12 hrs                                                                                  420.00
5 Welding trucks @ 325 hrs                                                                                        14,625.00
1 Tool trailer @ 6 days                                                                                            2,100.00
1- 1 ton truck @ 6 days                                                                                            1,500.00
Per Diem x 216                                                                                                    31,320.00




                                                                     Subtotal                                     184,473.25
                                                                     Sales Tax
                                                                     Total Invoice Amount                         184,473.25
         Check/Credit Memo Ni                                        Payment/Credit Applied
                                                                     TOTAL                                        184,473.25




                                                   Page 6527 of 8158                              App.00238
                  Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 58 of 96
Credos Fabrications,LLC
rjohnson@credosfab.com
                                                                                   NvOIC'E2
                                                                                 Invoice Number: 200-2.18
PO Box 199
Quitman, MS 39355                                                                Invoice Date:   7/17/18
USA                                                                              Page:           1

Voice:      251-751-7010                                                         Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                        Customer ID: KPE

         Customer PO                         Payment Terms                   Sales Rep ID               Due Date
          J1711-192/2                         Net 30 Days                                                8/16/18

                               Description                                                                  Amount
Week 7-9 thru 7-15-18 Per Diem x 242                                                                          35,090.00
1 Project Manager @ 64 hrs                                                                                     6,840.00
1 Pipe Superintendent @ 64 hrs                                                                                 6,080.00
1 Pipe Fitter Foreman @ 57.5 hrs                                                                               4,175.00
1 Welding Foreman @ 42 hrs                                                                                     2,980.00
2 Foremen @ 96 hrs                                                                                             7,345.00
6 Welders @ 301 hrs                                                                                           17,575.00
2 Welder's helpers @ 113.5                                                                                     4,819.25
4 Pipe Fitters @ 196.5 hrs                                                                                    12,320.00
1 Operator @ 11 hrs                                                                                              517.00
29 Skilled Laborers @ 1569 hrs                                                                                82,158.75
1 Corporate Office Manager @ 12 hrs                                                                              420.00
6 Welding Trucks @ 301 hrs                                                                                    13,545.00
1 Tool Trailer @ 6 days                                                                                        2,100.00
1- 1 Ton Truck@ 6 days                                                                                          1,500.00
F&R Inv 9691 welding Procedures                                                                                 3,105.00
F&R Inv 9431 welding procedures                                                                               17,531.75
F&R Inv 9455 Welding procedures                                                                                 1,322.50
F&R Inv 9471 Welding procedures                                                                                 2,817.50
F&R Inv 9597 welding Procedures                                                                                 3,622.50


                                                                 Subtotal                                    225,864.25
                                                                 Sales Tax
                                                                 Total Invoice Amount                        225,864.25
         Check/Credit Memo N.                                    Payment/Credit Applied
                                                                 TOTAL                                       225,864.25




                                                   Page 6528 of 8158                         App.00239
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 59 of 96
Credos Fabrications, LLC
rjoh nson @credosfab.com
                                                                                I NVOr-C'E 2
                                                                                 Invoice Number: 200-2.19
PO Box 199
Quitman, MS 39355                                                                Invoice Date:   7/24/18
USA                                                                              Page:           1

Voice:      251-751-7010                                                         Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                        Customer ID: KPE

         Customer PO                         Payment Terms                   Sales Rep ID               Due Date
          J1711-192/2                         Net 30 Days                                                8/23/18

                               Description
Week 7-16 to 7-22-18
1 Project manager @ 58 hrs                                                                                   6,030.00
1 Pipe Superintendent @ 47 hrs                                                                               4,040.00
1 Pipe Fitter Foreman @ 58 hrs                                                                               4,220.00
1 Welding Foreman @ 65 hrs                                                                                   4,850.00
2 Foremen @ 136 hrs                                                                                         10,660.00
4 Welders @ 242 hrs                                                                                         14,150.00
1 Welders Helpers @ 61 hrs                                                                                   2,645.50
2 Pipe Fitters @ 126 hrs                                                                                     8,195.00
29 Skilled Laborers @ 1826 hrs                                                                              97,155.00
1 Corporate Office Manger @ 14 hrs                                                                             490.00
4 Welding trucks @ 242 hrs                                                                                  10,890.00
1 Tool trailer @ 7 days                                                                                      2,450.00
1- 1 ton truck @ 7 days                                                                                      1,750.00
1- 1/2 ton truck @ 5 days                                                                                     1,000.00
Per Diem x 261                                                                                              37,845.00
Ink- see attached receipt                                                                                        59.60
Ink- see attached receipt                                                                                        62.03
Fuel- see attached receipt                                                                                       49.88



                                                                 Subtotal                                   206,542.01
                                                                 Sales Tax
                                                                 Total Invoice Amount                       206,542.01
         Check/Credit Memo N.                                    Payment/Credit Applied
                                                                 TOTAL                                      206,542.01




                                                    Page 6529 of 8158                         App.00240
                  Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 60 of 96
Credos Fabrications, LLC
rjohnson@credosfab.com
                                                                                        Nvotet2
                                                                                      Invoice Number: 200-2.20
PO Box 199
Quitman, MS 39355                                                                     Invoice Date:   7/31/18
USA                                                                                   Page:           1

Voice:      251-751-7010                                                              Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                             Customer ID: KPE

         Customer PO                          Payment Terms                       Sales Rep ID               Due Date
            J1711-192/2                        Net 30 Days                                                    8/30/18

                                Description                                                                      Amount
week 7-23 to 7-29-18
1 Project Manager @ 58 hrs                                                                                          6,210.00
1 Pipe Superintendent @ 61 hrs                                                                                      5,720.00
1 Pipe Fitter Foreman @ 52 hrs                                                                                      3,680.00
2 Foremen @ 115 hrs                                                                                                 8,612.50
1 Office Manager @ 35 hrs                                                                                           1,417.50
3 Welders @ 165 hrs                                                                                                 9,925.00
2 Welder Helpers @ 116 hrs                                                                                          5,143.00
2 Pipe Fitters @ 89 hrs                                                                                             5,747.50
29 Skilled Laborers @ 1717 hrs                                                                                     90,472.50
1 Corporate Office Manager @l2 hrs                                                                                    420.00
3 Welding Trucks @ 165 hrs                                                                                          7,425.00
1 Tool Trailer @ 6 days                                                                                             2,100.00
1- 1 ton truck @ 6 days                                                                                             1,500.00
Per Diem x 235                                                                                                     34,075.00




                                                                      Subtotal                                    182,448.00
                                                                      Sales Tax
                                                                      Total Invoice Amount                        182,448.00
         Check/Credit Memo N,                                         Payment/Credit Applied
                                                                      TOTAL                                       182,448.00




                                                    Page 6530 of 8158                             App.00241
                       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 61 of 96
Credos Fabrications, LLC
rjohnson@credosfab.com                                                                Invoice Number: 200-2.21
PO Box 199
Quitman, MS 39355                                                                     Invoice Date:   8/7/18
USA                                                                                   Page:           1

Voice:       251-751-7010
Fax:




  Bill To:
  KPE
  5555 Old Jacksonville HWY
  Tylertown, TX 75703-3379


                                                             Customer ID: KPE

         Customer PO                          Payment Terms                       Sales Rep ID               Due Date
             J-1711-192/2                      Net 30 Days                                                       9/6/18

                                Description                                                                       A mount
Week   7/30 to 0/ / 10
1 Project Manager © 38.5 hrs                                                                                          3,465.00
1 Pipe Superintendent @ 27.5 hrs                                                                                      2,200.00
1 Pipe Fitter Foreman @ 38.5 hrs                                                                                      2,502.50
2 Foremen © 66 hrs                                                                                                    4,290.00
1 Office Manager @ 35 hrs                                                                                             1,225.00
3 Welders @ 102.5 hrs                                                                                                 5,125.00
2 Welder Helpers @ 77 hrs                                                                                             2,849.00
2 Pipe Fitters @ 62.5 hrs                                                                                             3,437.50
29 Skilled Laborers @ 1018 hrs                                                                                       45,810.00
1 Corporate Office Manager © 8 hrs                                                                                      280.00
3 Welding Trucks @ 102.5 hrs                                                                                          4.612.50
1 Tool Trailer © 4.25 days                                                                                            1,487.50
1- 1ton truck © 4.25 days                                                                                             1,062.50
Per Diem x 163.75                                                                                                    23,743.75




                                                                      Subtotal                                      102,090.25
                                                                      Sales Tax
                                                                      Total Invoice Amount                          102,090.25 i
         Check/Credit Memo N.                                         Payment/Credit Applied
                                                                      TOTAL                                         102,090.25




                                                        Page 6531 of 8158                             App.00242
                  Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 62 of 96
Credos Fabrications,LLC
rjoh nson@credosfab.com
                                                                              I NVOitt2
                                                                               Invoice Number: 200-3.1
PO Box 199
Quitman, MS 39355                                                              Invoice Date:   7/31/18
USA                                                                            Page:           1

Voice:      251-751-7010                                                       Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                      Customer ID: KPE

         Customer PO                       Payment Terms                   Sales Rep ID                  Due Date
                                            Net 30 Days                                                   8/30/18

                              Description
TARGA/KPE DR iver Plant - week 7-23 to 7-29-18
1 Welding Foreman @ 56 hrs                                                                                    4,040.00
1 Welder @ 63 hrs                                                                                             3,725.00
2 Skilled Laborers @ 104 hrs                                                                                  5,715.00
1 Welding Truck @ 63 hrs                                                                                      2,835.00
1 - 1/2 ton truck @ 5 days                                                                                    1,000.00
Per Diem x 21                                                                                                 3,045.00




                                                               Subtotal                                       20,360.00
                                                               Sales Tax
                                                               Total Invoice Amount                           20,360.00
         Check/Credit Memo N,                                  Payment/Credit Applied
                                                               TOTAL                                          20,360.00




                                                 Page 6532 of 8158                         App.00243
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 63 of 96
                                                                                                       Exhibit 2
Credos Fabrications, LLC
rjoh nson @credosfab.com
                                                                                       Li            'L       L
                                                                                       Invoice Number 200-3.2
PO Box 199
Quitman, MS 39355                                                                      Invoice Date:  7/31/18
USA                                                                                    Page:          1

Voice:      251-751-7010                                                               Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                              Customer ID: KPE

         Customer PO                           Payment Terms                       Sales Rep ID               Due Date
                                                Net 30 Days                                                       8/30/18

                                 Description                                                                       Amount
RFI # 072 Date 7-24-18
1 Project Manager @ 1 hr                                                                                                     90 00 1
1 Welder @ 6 hrs                                                                                                            300.00
1 Welder Helper @ 6 hrs                                                                                                     222.00
1 Pipe Fitter @ 6 hrs                                                                                                       330.00
1 Welding truck @ 6 hrs                                                                                                     270.00




                                                                       Subtotal                                         1,212.00
                                                                       Sales Tax
                                                                       Total Invoice Amount                             1,212.00
         Check/Credit Memo N ,                                         Payment/Credit Applied
                                                                       TOTAL                                            1,212.00




                                                      Page 6533 of 8158                             App.00244
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 64 of 96
Credos Fabrications, LLC
rjoh nson@credosfab .com
                                                                                 I NVO Mir
                                                                                  Invoice Number: 200-3.3
PO Box 199
Quitman, MS 39355                                                                 Invoice Date:   7/31/18
USA                                                                               Page:           1

Voice:      251-751-7010                                                          Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                         Customer ID: KPE

         Customer PO                          Payment Terms                   Sales Rep ID                  Due Date
                                               Net 30 Days                                                   8/30/18

                                Description                                                                   Amount
RFI # 80 Date 7-23-18
1 Project Manager @ 1 hr                                                                                            90.00
1 Welder @ 3 hrs                                                                                                   150.00
1 Pipe Fitter @ 3 hrs                                                                                              165.00
1 Skilled Laborer @ 3 hrs                                                                                          135.00
1 Welding Truck @ 3 hrs                                                                                            135.00




                                                                  Subtotal                                         675.00
                                                                  Sales Tax
                                                                  Total Invoice Amount                             675.00
         Check/Credit Memo N,                                     Payment/Credit Applied
                                                                  TOTAL                                            675.00




                                                     Page 6534 of 8158                         App.00245
                                                                                     itivoter
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 65 of 96
Credos Fabrications, LLC                                                                                            2
rjohnson@credosfab.com                                                                Invoice Number: 200-3.4
PO Box 199
Quitman, MS 39355                                                                     Invoice Date:   7/31/18
USA                                                                                   Page:           1

Voice:      251-751-7010                                                              Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                             Customer ID: KPE

         Customer PO                          Payment Terms                       Sales Rep ID                  Due Date
                                               Net 30 Days                                                      8/30/18

                                Description                                                                       Amount
RFI # 71 Date 7-25-18
1 Project manager @ 1 hr                                                                                                   90.00
1 Welder @ 4 hrs                                                                                                          200.00
1 Welder Helper @ 4 hrs                                                                                                   148.00
1 Pipe Fitter @ 4 hrs                                                                                                     220.00
1 Welding Truck @ 4 hrs                                                                                                   180.00




                                                                      Subtotal                                            838.00
                                                                      Sales Tax
                                                                      Total Invoice Amount                                838.00
         Check/Credit Memo N.                                         Payment/Credit Applied
                                                                      TOTAL                                               838.00




                                                     Page 6535 of 8158                             App.00246
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 66 of 96
Credos Fabrications, LLC                                                             INVOICE                       '
rjoh nson @credosfab .com                                                             Invoice Number: 200-3.5
PO Box 199
Quitman, MS 39355                                                                     Invoice Date:   7/31/18
USA                                                                                   Page:           1

Voice:      251-751-7010                                                              Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                             Customer ID: KPE

         Customer PO                          Payment Terms                       Sales Rep ID                  Due Date
                                               Net 30 Days                                                      8/30/18

                                Description
RFI # 49 Date 7-27-18
1 Project manager © 1 hr OT                                                                                               135.00
1 Welder @ 4 hrs OT                                                                                                       300.00
1 Pipe Fitter © 4 hrs                                                                                                     220.00
1 Skilled Laborer © 4 hrs OT                                                                                              270.00
1 Welding Truck © 4 hrs                                                                                                   180.00




                                                                      Subtotal                                         1,105.00
                                                                      Sales Tax
                                                                      Total Invoice Amount                             1,105.00
         Check/Credit Memo N.                                         Payment/Credit Applied
                                                                      TOTAL                                            1,105.00




                                                     Page 6536 of 8158                             App.00247
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 67 of 96
Credos Fabrications, LLC
rjoh nson @credosfab.com
                                                                                      INVUfer
                                                                                       Invoice Number: 200-3.6
PO Box 199
Quitman, MS 39355                                                                      Invoice Date:   7/31/18
USA                                                                                    Page:           1

Voice:      251-751-7010                                                               Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                              Customer ID: KPE

         Customer PO                           Payment Terms                       Sales Rep ID                  Due Date
                                                Net 30 Days                                                       8/30/18

                                 Description                                                                       Amount
RFI # 30 Date 7-27-18
1 Project manager @ 1 hr OT                                                                                             135.00
1 Welder @ 5 hrs OT                                                                                                     375.00
1 Pipe Fitter @ 5 hrs                                                                                                   275.00
1 Skilled Laborer @ 5 hrs OT                                                                                            337.50
1 Welding Truck @ 5 hrs                                                                                                 225.00
Per Diem x 3                                                                                                            435.00




                                                                       Subtotal                                        1,782.50
                                                                       Sales Tax
                                                                       Total Invoice Amount                            1,782.50
         Check/Credit Memo N ,                                         Payment/Credit Applied
                                                                       TOTAL                                           1,782.50




                                                      Page 6537 of 8158                             App.00248
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 68 of 96
Credos Fabrications, LLC                                                                 I NVCOfet                     2
rjohnson@credosfab.com                                                                    Invoice Number: 200-3.7
PO Box 199
Quitman, MS 39355                                                                         Invoice Date:   7/31/18
USA                                                                                       Page:           1

Voice:      251-751-7010                                                                  Duplicate
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown,TX 75703-3379


                                                                 Customer ID: KPE

         Customer PO                              Payment Terms                       Sales Rep ID                  Due Date
                                                   Net 30 Days                                                      8/30/18

                                    Description                                                                       Amount
RFI # 84 Date 7-27-18
1 Project manager @ 1 hr OT                                                                                                   135.00
1 Welder @ 2 hrs OT                                                                                                           150.00
1 Pipe Fitter 1 RT hr and 1 OT hr                                                                                             137.50
1 Skilled Laborer @ 2 hrs OT                                                                                                  135.00
1 Welding Truck @ 2hrs                                                                                                         90.00




                                                                          Subtotal                                            647.50
                                                                          Sales Tax
                                                                          Total Invoice Amount                                647.50
         Check/Credit Memo N,                                             Payment/Credit Applied
                                                                          TOTAL                                               647.50




                                                         Page 6538 of 8158                             App.00249
                   Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 69 of 96
                                                                                                  (       Ech bit 2
Credos Fabrications, LLC                                                              i               )      7   -

rjohnson©credosfab.com                                                                Invoice Number: 200-3.8
PO Box 199
Quitman, MS 39355                                                                     Invoice Date:   8/7/18
USA                                                                                   Page:           1

Voice:      251-751-7010
Fax:




 Bill To:
 KPE
 5555 Old Jacksonville HWY
 Tylertown, TX 75703-3379


                                                             Customer ID: KPE

         Customer PO                       Payment Terms                 1        Sales Rep ID                   Due Date
                                               Net 30 Days                                                           9/6/18

                             Description                                                                              Amount
TARGA/KPE Driver Plant - Week 7/30 to 8/5/18
1 Welder © 11 hrs                                                                                                             550.00
2 Skilled Laborers © 22 hrs                                                                                                   990.00
1 Welding Truck © 11 hrs                                                                                                      495.00
Per Diem x 3                                                                                                                  435.00




                                                                      Subtotal                                            2,470.00
                                                                      Sales Tax
                                                                      Total Invoice Amount                                2,470.00
         Check/Credit Memo N ,                                        Payment/Credit Applied
                                                                      TOTAL                                               2,470.00




                                                      Page 6539 of 8158                               App.00250
       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 70 of 96




                                    CAUSE NO. CV54856

  HANCOCK MECHANICAL, LLC d/b/a         §                    IN THE DISTRICT COURT OF
  HANCOCK MECHANICAL WELDING &          §
  FABRICATION,                          §
                                        §
        Plaintiff,                      §
                                        §
  v.                                    §
                                        §
  KP ENGINEERING, LP and TARGA §
  PIPELINE MID-CONTINENT WESTTEX §
  LLC,                                  §                    MIDLAND COUNTY, TEXAS
                                        §
        Defendant/ Counter-             §
        Claimant/Third-Party Plaintiff, §
                                        §
  v.                                    §
                                        §
  BOUNDS CONSTRUCTION, LLC, et al.,     §
                                        §
        Third-Party Defendants.         §                    238TH JUDICIAL DISTRICT

                                            ORDER

        Before the Court is a Motion for Partial Summary Judgment filed by Pierce Construction

and Maintenance Co., Inc. (“Pierce”). After consideration of the motion, the response of KP

Engineering, LP, the evidentiary materials submitted by the parties, and the arguments of counsel,

the Court finds that the motion should be and is hereby DENIED.


        Signed this ____ day of ___________, 2019.



                                                 ______________________________________
                                                 JUDGE PRESIDING




ORDER                                                                                PAGE SOLO
079610.0000017 EMF_US 74944010v2
                                       Page 6540 of 8158
       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 71 of 96




                                   CAUSE NO. CV54856

  HANCOCK MECHANICAL, LLC d/b/a         §                  IN THE DISTRICT COURT OF
  HANCOCK MECHANICAL WELDING &          §
  FABRICATION,                          §
                                        §
        Plaintiff,                      §
                                        §
  v.                                    §
                                        §
  KP ENGINEERING, LP and TARGA §
  PIPELINE MID-CONTINENT WESTTEX §
  LLC,                                  §                  MIDLAND COUNTY, TEXAS
                                        §
        Defendant/ Counter-             §
        Claimant/Third-Party Plaintiff, §
                                        §
  v.                                    §
                                        §
  BOUNDS CONSTRUCTION, LLC, et al.,     §
                                        §
        Third-Party Defendants.         §                  238TH JUDICIAL DISTRICT


                                           ORDER

        Before the Court is a Motion for Continuance filed by KP Engineering, LP’s (“KPE”) in

response to the Motion for Partial Summary Judgment filed by Pierce Construction and

Maintenance Co., Inc. (“Pierce”). After consideration, the Court finds that KPE’s motion should

be and is hereby GRANTED.


        Signed this ____ day of ___________, 2019.



                                                ______________________________________
                                                JUDGE PRESIDING




ORDER                                                                              PAGE SOLO
079610.0000017 EMF_US 74942763v2
                                      Page 6541 of 8158
                                                              Filed
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 72 of7/11/2019
                                                                       96       4:35 PM
                                                                                      Alex Archuleta
                                                                                        District Clerk
                                                                              Midland County, Texas
                                    CAUSE NO. CV54856

 HANCOCK MECHANICAL, LLC d/b/a §                            IN THE DISTRICT COURT OF
 HANCOCK MECHANICAL WELDING & §
 FABRICATION,                          §
                                       §
       Plaintiff,                      §
                                       §
 v.                                    §
                                       §
 KP ENGINEERING, LP and TARGA §
 PIPELINE MID-CONTINENT WESTTEX §                           MIDLAND COUNTY, TEXAS
 LLC,                                  §
                                       §
       Defendant/ Counter-             §
       Claimant/Third-Party Plaintiff, §
                                       §
 v.                                    §
                                       §
 BOUNDS CONSTRUCTION, LLC, et al.,     §
                                       §
       Third-Party Defendants.         §                    238TH JUDICIAL DISTRICT

                      KP ENGINEERING, LP’S RESPONSE IN
                 OPPOSITION TO SEFTON STEEL, LP’S MOTION FOR
                         PARTIAL SUMMARY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       KP Engineering, LP (“KPE”), subject to and without waiving its Motion to Continue July

18 Summary Judgment Hearings filed herewith, responds to the Motion for Partial Summary

Judgment filed by Sefton Steel, LP (“Sefton”) as follows:

                           Introduction and Grounds for Denying
                      Sefton’s Motion for Partial Summary Judgment

       By its cross claims, Sefton contends it is entitled to payments for providing labor and

materials to a cryogenic plant in Midland County, Texas (the “Johnson Project”), owned by

Defendant and Cross-Defendant Targa Pipeline Mid-Continent WestTex, LLC (“Targa”).

However, in making its demands, Sefton has sought payment for unauthorized amounts, failed to


KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PAGE 1
                                      Page 6542 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 73 of 96




provide proper invoicing and other documentation to substantiate what work it allegedly

performed, and otherwise did not properly disclose the basis for its claimed charges. Sefton now

contends it is entitled to summary judgment, as a matter of law, on its claims for (1) breach of

contract, (2) suit on sworn account, and (3) attorney’s fees under Chapter 38 of the Texas Civil

Practice and Remedies Code.

       The Court should deny Sefton’s motion on all three grounds. First, numerous factual

issues preclude summary judgment on Sefton’s breach of contract claim. Sefton attempts to

prove up its breach of contract claim only by attaching a single, self-serving affidavit that

purports to (1) establish the existence of a purchase order and purchase-change orders; (2) prove

that certain invoices constitute business records of Sefton, and (3) make a general conclusory

assertion in a single sentence that “SEFTON completed its work under the Contract” without

separately addressing any terms of any contract or the reasonableness of any rates charged for

such work. Notably, there is not any evidence that Sefton complied with the requisite purchase

order term to not charge any prices that “exceed the selling price for same or substantially same

items to any other buyer, taking into account the quantity and applicable law.”     The lack of

evidence provided by Sefton on summary judgment is critical and underscores KPE’s complaints

with Sefton’s claims in this lawsuit. As shown herein, the evidence submitted by KPE will show

that Sefton seeks payment for undocumented work, as well as work that was not authorized by

the contract or otherwise approved by KPE. Genuine disputes of material fact preclude summary

judgment on Sefton’s breach of contract claim.

       Second, Sefton is not entitled to summary judgment on its claim for suit on sworn

account. To recover on this claim, Sefton is required to show that KPE did not file a sworn




KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                           PAGE 2
                                       Page 6543 of 8158
         Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 74 of 96




denial in this case. Because KPE timely filed its sworn denial, Sefton’s sworn account claim

fails.

          For its final summary judgment ground, Sefton argues it is entitled to attorney’s fees

under chapter 38 of the Texas Civil Practice and Remedies Code. This argument is baseless. By

the statute’s plain terms, chapter 38 attorney’s fees can only be recovered against an “individual”

or a “corporation.” The statute does not authorize attorney’s fees against a limited partnership

such as KPE.

          Accordingly, KPE respectfully seeks an order denying Sefton’s motion for summary

judgment.

                                  Summary Judgment Evidence

          KPE relies on the following evidence in response to Sefton’s motion for summary

judgment:

                Exhibit 1: Affidavit of Pete Newsome

                Exhibit 1-A: Purchase orders and purchase-change orders

                                       Factual Background

          Sefton seeks payment for work it allegedly performed for the Johnson Project beginning

as early as January 2018. To recover for such work, the applicable purchase orders (and

purchase-change orders) required Sefton to submit proper documentation substantiating the work

it performed. See KPE’s Ex. 1-A, at pp. 1-5 (Purchase Order No. J1711-110). Specifically, the

applicable purchase orders and purchase-change orders required:

                “Invoices must be supported by such documents as [KPE] may require.”

                “Individual invoices showing purchase other number, items purchased and

                 detailed price information including taxes, duties, and other fees and charges must

                 be issued for each shipment.”

KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                              PAGE 3
                                         Page 6544 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 75 of 96




              “Payments may be withheld or portions thereof may be deducted by [KPE] if, in

               [KPE’s] opinion, [Sefton] failed to perform in accordance with the provisions of

               this Order.”

See KPE’s Ex. 1-A at p. 3 (Purchase Order No. J1711-110 at § 3).

       The purchase orders and purchase-change orders also prohibited Sefton from charging

prices that “exceed the selling price for same or substantially same items to any other buyer,

taking into account the quantity and applicable law.” KPE’s Ex. 1-A at p. 3 (Purchase Order No.

J1711-110 at § 2).

       The terms of the parties’ agreements were clear, but Sefton nonetheless failed to satisfy

its contractual obligations. In connection with its work on the Johnson Project, Sefton submitted

invoicing that did not comply with KPE’s billing guidelines, did not substantiate the labor and

materials that were allegedly provided to KPE, and included charges for unauthorized or

duplicative work. More specifically, the omissions and defects with Sefton’s claims for payment

include, but are not limited to, the following:

              Certain invoices did not come with documentation to substantiate the claimed
               charges or work provided;

              Certain invoices did not provide required material test result (MTR)
               documentation to establish the certification of certain materials that Sefton claims
               to have delivered;

              Sefton claimed amounts in some instances above what KPE approved for certain
               work; and

              Sefton’s invoicing indicates a duplication of charges.

See KPE’s Ex. 1, Newsome Aff. ¶¶ 6-19.

                     Objections to Sefton’s Summary Judgment Evidence

       In connection with its motion, Sefton has submitted certain materials that suffer from

various evidentiary issues rendering them inadmissible or controverted. KPE specifically objects

KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                             PAGE 4
                                         Page 6545 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 76 of 96




to Sefton’s proposed summary judgment evidence, and Sefton’s characterization of that

evidence, as follows:

       1.       KPE objects to paragraph 6 of Sefton’s motion for summary judgment to the

extent it jumps to a general, self-serving opinion statement that “SEFTON completed its work

under the Contract” and then cites to certain invoices for support. The mere submission of an

invoice—especially one that lacks supporting documentation and is otherwise incomplete—does

not constitute “proof” of performance. The purported “undisputed facts” stated in this paragraph

are disputed.

       2.       KPE objects to paragraph 7 of Sefton’s motion for summary judgment to the

extent it makes a general opinion statement that “KPE failed to pay SEFTON sums due under the

Invoices [allegedly amounting to] $379,013.44, plus interest.” The purported “undisputed facts”

stated in this paragraph are disputed.

       3.       KPE objects to paragraph 9 of Sefton’s motion for summary judgment to the

extent it makes a general opinion statement that KPE refused to pay amounts that Sefton

incorrectly presumes to be owed. The purported “undisputed facts” stated in this paragraph are

disputed.

       4.       KPE objects to the Affidavit of Patrick Collier, attached as Exhibit A to Sefton’s

motion for summary judgment to the extent it (1) contains a general, self-serving opinion

statement that “SEFTON completed its work under the Contract” and then cites to certain

invoices for support, when the mere submission of an invoice—especially one that lacks

supporting documentation and is otherwise incomplete—does not constitute “proof” of

performance; (2) makes general opinion statements, such as that “KPE failed to pay SEFTON

sums due under the Invoices [allegedly amounting to] $379,013.44, plus interest” and that such



KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                            PAGE 5
                                         Page 6546 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 77 of 96




sums are otherwise due to be paid; and (3) attempts to prove up demand letters that were neither

authored by the affiant, nor sent by the affiant to KPE.

                                         Legal Standard

       A movant is only entitled to traditional summary judgment if no material facts are

genuinely in dispute and judgment in the movant’s favor is required as a matter of law. Tex. R.

Civ. P. 166a. To support a motion for summary judgment, the movant must provide testimonial

evidence that is “clear, positive and direct, otherwise credible and free from contradictions and

inconsistencies.” Tex. R. Civ. P. 166a(c); see also Ortega v. Pean, No. 01-18-00249-CV, 2019

WL 1560859, at *8 (Tex. App.―Houston [1st Dist.] Apr. 11, 2019) (“[W]hile the rules

governing summary judgment require that testimonial evidence of an interested witness be

‘clear, positive and direct, otherwise credible and free from contradictions and inconsistencies’ in

order for a summary judgment to be based on such evidence, ‘there is no such strict requirement

for testimonial evidence used to defeat summary judgment.’”) (internal citations omitted).

       If the movant does not carry its initial burden, or the evidence submitted fails to

conclusively establish a cause of action against the nonmovant, the nonmovant is not required to

respond or to present any evidence. State v. Ninety Thousand Two Hundred Thirty-Five Dollars

& No Cents in U.S. Currency ($90,235), 390 S.W.3d 289, 292 (Tex. 2013); see Brown v.

Hearthwood II Owners Ass’n, Inc., 201 S.W.3d 153, 159 (Tex. App.―Houston [14th Dist.]

2006, pet. denied) (“Evidence is conclusive only if reasonable people could not differ in their

conclusions.”). If evidence favorable to the non-movant is submitted, that evidence must be

accepted as true, and every reasonable inference regarding that evidence must be resolved in the

nonmovant’s favor. Cianci v. M. Till, Inc., 34 S.W.3d 327, 329 (Tex. App.―Eastland 2000, no

pet.). Even if the movant carries its initial burden, summary judgment must be denied if the

nonmovant identifies any genuine issue of material fact. Centeq Realty, Inc. v. Siegler, 899

KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                              PAGE 6
                                        Page 6547 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 78 of 96




S.W.2d 195, 197 (Tex. 1995); see Wilsher v. City of Abilene, No. 11-11-00355-CV, 2013 WL

6924004, at *3 (Tex. App.―Eastland Dec. 31, 2013, pet. denied) (reversing traditional summary

judgment as the result of an existing fact issue).

                                     Argument & Authorities

A.     Sefton is not entitled to summary judgment on its claim for breach of contract.

       To establish its breach of contract claim on summary judgment, Sefton must show that

there is no genuine dispute of fact as to whether (1) a valid contract exists, (2) Sefton adequately

performed under the contract, (3) the contract was breached by KPE, and (4) Sefton suffered

certain damages arising from the alleged breach. Foley v. Daniel, 346 S.W.3d 687, 690 (Tex.

App.―El Paso 2009, no pet.). Sefton has not met its burden of proof here. Issues and defects

associated with Sefton’s claims for payment include, but are not limited to, the following:

              Certain invoices did not come with documentation to substantiate the claimed
               charges or work provided;

              Certain invoices did not provide required material test result (MTR)
               documentation to establish the certification of certain materials that Sefton claims
               to have delivered;

              Sefton claimed amounts in some instances above what KPE approved for certain
               work; and

              Sefton’s invoicing indicates a duplication of charges.

See KPE’s Ex. 1, Newsome Aff. ¶¶ 6-19. The lack of adequate documentation provided by

Sefton is especially significant, in light of the numerous general materials that Sefton claims to

have provided, but which KPE has now been left with no way to verify. The purchase orders and

purchase change-orders were clear that supporting documentation of work performed was

required to avoid this exact type of unsubstantiated claim by Sefton.

       Further, the applicable purchase orders and purchase-change orders prohibited Sefton

from charging prices that “exceed[ed] the selling price for same or substantially same items to

KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                               PAGE 7
                                         Page 6548 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 79 of 96




any other buyer, taking into account the quantity and applicable law.” See KPE’s Ex. 1-A at p.

3 (Purchase Order No. J1711-110 at § 2). On summary judgment, Sefton attaches no affidavit

testimony to establish the reasonableness of the rates it charged to KPE, much less that the rates

complied with section 4 of the purchase order contracts.

       Accordingly, there are numerous disputes of material fact that preclude summary

judgment on Sefton’s breach of contract claim.

B.     Sefton is not entitled to summary judgment on its claim for suit on sworn account.

       A suit on sworn account may proceed only if the defendant fails to timely file a sworn

denial to the lawsuit. Tex. R. Civ. P. 185; see Double Diamond, Inc. v. Hilco Elec. Co-op., Inc.,

127 S.W.3d 260, 268 (Tex. App.―Waco 2003, pet. denied) (“If the sworn denials are

filed, . . . the evidentiary effect of the itemized account is destroyed, and the party must prove its

claim.”). To be timely, a sworn denial must be on file at least seven days before a hearing on

summary judgment or trial. A.J.P. Oil Co., LLC v. Velvin Oil Co., Inc., No. 06-15-00061-CV,

2016 WL 489450, at *4 (Tex. App.—Texarkana Feb. 5, 2016, no pet.) (citing Tex. R. Civ. P.

63). Here, KPE filed a sworn denial within the required time period. Sefton therefore has no

basis to recover for a suit on sworn account, whether on summary judgment or otherwise.

C.     Sefton is not entitled to an award of attorney’s fees.

       For its last argument, Sefton argues it is entitled to summary judgment on its claim for

attorney’s fees under chapter 38 of the Texas Civil Practice and Remedies Code. This argument

is legally baseless. Chapter 38 only provides for the recovery of attorney’s fees “from an

individual or corporation.” Tex. Civ. Prac. & Rem. Code § 38.001. Because KPE is a limited

partnership, Sefton has no basis to seek chapter 38 attorney’s fees against KPE in this case.

Choice! Power, L.P. v. Feeley, 501 S.W.3d 199, 214 (Tex. App.—Houston [1st Dist.] 2016, no



KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                                PAGE 8
                                         Page 6549 of 8158
       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 80 of 96




pet.) (“We hold that section 38.001 of the Civil Practice and Remedies Code does not permit

recovery against a limited partnership.”).

D.      Summary judgment proceedings are premature at this time.

        As a final point, Sefton’s motion is premature, as this case is still at an early stage, with a

scheduling order recently entered, a discovery protocol order soon to be filed, and a large two-

day mediation involving nearly forty parties set for July 30 and 31. For these reasons and

others—as more specifically addressed in KPE’s pending Motion to Continue July 18 Summary

Judgment Hearing—KPE respectfully requests a continuance of Sefton’s motion for summary

judgment until this case proceeds beyond the current stage of litigation.

                                             Conclusion

        For the foregoing reasons, Defendant KPE respectfully requests that the Court grant

KPE’s objections to Sefton’s summary judgment evidence, deny Sefton’s motion, grant a

continuance as necessary, and award KPE such other and further relief to which it may show

itself justly entitled.

Dated: July 11, 2019                           Respectfully submitted,

                                               HUNTON ANDREWS KURTH LLP

                                               By: /s/ Ted A. Huffman
                                                    JAMES W. BOWEN
                                                    State Bar No. 02723305
                                                    jbowen@huntonak.com
                                                    TED A. HUFFMAN
                                                    State Bar No. 24089015
                                                    thuffman@huntonak.com
                                                    MICHAEL C. LEE
                                                    State Bar No. 24109461
                                                    mlee@huntonak.com
                                               1445 Ross Avenue, Suite 3700
                                               Dallas, Texas 75202-2799
                                               Telephone: 214-979-3000
                                               Facsimile: 214-880-0011


KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                                 PAGE 9
                                         Page 6550 of 8158
       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 81 of 96




                                                           – and –

                                             ANDREWS MYERS, P.C.

                                                  WILLIAM K. ANDREWS
                                                  State Bar No. 01252100
                                                  wandrews@andrewsmyers.com
                                                  T. CHAMPE FITZHUGH
                                                  State Bar No. 24025874
                                                  cfitzhugh@andrewsmyers.com
                                                  ROBERT A. PLESSALA
                                                  State Bar No. 16069200
                                                  rplessala@andrewsmyers.com
                                             1885 Saint James Place, 15th Floor
                                             Houston, Texas 77056
                                             Telephone: 713-850-4200
                                             Facsimile: 713-850-4211

                                             COUNSEL FOR KP ENGINEERING, LP



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served via
the Court’s electronic filing system on counsel of record, on this 11th day of July, 2019.

                                                    /s/ Ted A. Huffman
                                                    Ted A. Huffman




KP ENGINEERING, LP’S RESPONSE IN OPPOSITION TO SEFTON
STEEL, LP’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                            PAGE 10
079610.0000017 EMF_US 74936565v2
                                       Page 6551 of 8158
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 82 of 96




                  Exhibit 1




                          Page 6552 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 83 of 96




                                       CAUSE NO. CV54856

 HANCOCK MECHANICAL, LLC d/b/a         §                     IN THE DISTRICT COURT OF
 HANCOCK MECHANICAL WELDING &          §
 FABRICATION,                          §
                                       §
       Plaintiff,                      §
                                       §
 v.                                    §
                                       §
 KP ENGINEERING, LP and TARGA §
 PIPELINE MID-CONTINENT WESTTEX §
 LLC,                                  §                     MIDLAND COUNTY, TEXAS
                                       §
       Defendant/ Counter-             §
       Claimant/Third-Party Plaintiff, §
                                       §
 v.                                    §
                                       §
 BOUNDS CONSTRUCTION, LLC, et al.,     §
                                       §
       Third-Party Defendants.         §                     238TH JUDICIAL DISTRICT

                            AFFIDAVIT OF PETER NEWSOME

STATE OF TEXAS                §
                              §
COUNTY OF SMITH               §

       Before me, the undersigned authority, on this day personally appeared Peter Newsome,

who, after being by me duly sworn, did testify and swear as follows:

       1.      My name is Peter Newsome. I am over 18 years of age and am otherwise

competent to execute this affidavit.

       2.      In 2016, KP Engineering, LP (“KPE”) hired me to work for them, and, over time,

I became a site construction manager for KPE at the Johnson Project. In connection with my job

duties at KPE, I review purchase orders, purchase-change orders, invoicing, and other

documentation submitted by subcontractors who seek payment from KPE for work performed on

particular construction projects, and, based on such documentation, I make recommendations to


AFFIDAVIT OF PETER NEWSOME – Page 1 of 5
                                         Page 6553 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 84 of 96




KPE’s management whether or not those subcontractors are entitled to payment. In connection

with this role, I have become familiar with KPE’s purchase order forms, purchase-change order

forms, and rate sheets, as well as its invoicing, accounting, and payment approval procedures.

       3.        Through my employment and the performance of my job duties at KPE, I have

gained personal knowledge of the facts stated in this affidavit, and each such fact is true and

correct.     I have reviewed the motion for summary judgment and the supporting exhibits that

were filed by Sefton Steel, LP (“Sefton”), and other documentation that Sefton has submitted to

KPE, and I have become familiar with those documents.

       4.        For Sefton’s work on the 200MM cf/day gas cryogenic plant in Midland County

(known as the “Johnson Project”), owned by Targa Pipeline Mid-Continent WestTex, LLC

(“Targa”), there are a number of applicable purchase orders and purchase-change orders. A true

and correct copy of these purchase orders and purchase-change orders are attached, collectively,

as Exhibit 1-A to this affidavit.

       5.        During its time working on the Johnson Project, Sefton submitted invoicing and

supporting documentation to KPE seeking payment for work allegedly performed by Sefton.

       6.        Based on my review of Sefton’s invoicing and the supporting documentation in

KPE’s Johnson Project file received from Sefton, I have identified the following issues,

supporting KPE’s determination to deny payment of the Sefton invoices at this time:

       7.        With respect to Sefton Invoice #16333, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       8.        With respect to Sefton Invoice #16334, there is a lack of documentation




AFFIDAVIT OF PETER NEWSOME – Page 2 of 5
                                        Page 6554 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 85 of 96




substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       9.      With respect to Sefton Invoice #16335, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       10.     With respect to Sefton Invoice #16336, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       11.     With respect to Sefton Invoice #16355, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       12.     With respect to Sefton Invoice #16357, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       13.     With respect to Sefton Invoice #16358, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.




AFFIDAVIT OF PETER NEWSOME – Page 3 of 5
                                       Page 6555 of 8158
      Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 86 of 96




       14.     With respect to Sefton Invoice #16376, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered. This invoice also reflects that Sefton sought to charge more than was approved by

KPE under the applicable change order.

       15.     With respect to Sefton Invoice #16377, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       16.     With respect to Sefton Invoice #16380, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       17.     With respect to Sefton Invoice #16398, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.

       18.     With respect to Sefton Invoice #16400, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result

(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered. This invoice also appears to contain charges for amounts previously invoiced.

       19.     With respect to Sefton Invoice #16415, there is a lack of documentation

substantiating the claimed charges or work provided, and a lack of a required material test result




AFFIDAVIT OF PETER NEWSOME – Page 4 of 5
                                       Page 6556 of 8158
     Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 87 of 96



(MTR) documentation to establish the certification of materials that Sefton claims to have

delivered.


       FURTHER AFFIANT SAYETH NOT.




                                               Peter Newsome


       SWORN TO AND SUBSCRIBED before me this lot`" day of July,2019.


                  WONNE SMITH
                    Notary Public               ot.ry Public in and for the State of Texas
                  STATE        XAS
                        FT
                     ID#681934-8
               M Comm,Ex..A It 22,2020
                                                  vonine_
                                               Pr ted Name of Notary


My Commission Expires:

             -30W




AFFIDAVIT OF PETER NEWSOME — Page 5 of 5

                                         Page 6557 of 8158
Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 88 of 96




              Exhibit 1-A




                          Page 6558 of 8158
                  Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 89 of 96




APE
  KP       ENGINEERING


5555 Old Jacksonville Hwy
                                                                                                 PURCHASE ORDER



Tyler, Texas 75703
Telephone: (903) 534-9155            Fax: (903) 534-9133

Supplier        Sefton Steel, LP                                                        Order Number                      J1711-110
                Attention: Patrick Collier                                                                                11/9/2017
                                                                                        Order Date
                1830 Aldine Mall Route
                Houston TX 77039                                                       Delivery Date                       1/2/2018
                (281)449-8677                                                          Terms                                 Net 60
                                                                                       Special Terms   ee Note #
Deliver to       SEE NOTE 12                                                           Ship Via
                                                                                       Frelaht                       FOB Ex-Works

                                                                                        Approved by:    1114)12014   e    ////,,,2
              Cost
 Item #       Code                              Description                         Quantity     UOM    Rate             Amount
       1     3-1-100   All materials and labor (including QA/QC,material                 1.000   Lot   $938,700.00       $938,700.00
                       handling and other support activities) required to
                       fabricate and galvanize structural steel in accordance
                       with the attached drawings,standards and
                       specifications Do NOT include shipping or fireproofing

                       J-1711


       2               General Notes:

                       1. Terms of payment are : Net 60

                       2. Delivery: Eight (8) weeks after receipt of IFC
                          drawings.

                       3. Drawings will be issued under separate
                          transmittal.

                       4. Bolting required for field erection shall be provided
                          by fabricator.

                       5. All structural members,handrails and grating
                          shall be hot dip galvanized .

                       6   If connection detailing is required by the fabricator,
                           It shall be in the fabricator's scope of supply.

                       7   The cost of additional fabrication shall be as
                           follows:

                           0 - less than 12 lb/ft      $1.70/1b
                           13 - 21 lb/ft          $1.65/1b
                           22 -39 lb/ft           $1.30/1b
                           40 -79 lb/ft           $1.15/1b
                           Over 80 lb/ft          $1.10/1b
                           Rectangular Platforms $2.00/1b
                           Circular Platforms     $2.70/1b
                           Rectangular Grating         $11.00/ft2
                           Circular Grating       $18 50/ft'
                           Straight Angle Handrail     $3.30/1b
                           Circular Angle Handrail     $6.30/1b
                           Caged Ladders          $75.00/ft
                           Ladders without cage        $45.00/11
Initiated By: R.Velez


                                                              Page 6559 of 8158
             Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 90 of 96




KPE
  KP      ENGiNEERINEI

5555 Old Jacksonville Hwy
                                                                                           PURCHASE ORDER



Tyler, Texas 75703
Telephone: (903) 534-9155          Fax: (903) 534-9133

Supplier       Sefton Steel, LP                                                   Order Number                    J1711-110
               Attention: Patrick Collier                                         Order Date                       11/9/2017
               1830 Aldine Mall Route
               Houston TX 77039                                                   Delivery Date                     112J2018
               (281)449-8677                                                      Terms                               Net 80
                                                                                  Special Terms   See Note 0
Deliver to     See Note 12
                                                                                  Ship Via
                                                                                  Freight                      FOB Ex-Works

                                                                                  Approved by:
             Gist
 Item 0      Code                             Description                     Quantity    UOM      Rate          Amount
                          Safety Gates          $300.00/Ea
                          Detailing         $85.00/Hr
                          Shop Labor            $50.00/Hr
                          Welded Trusses        $1.85/1b
                          Welded Framed         $2_0011b
                          Material Cost (Gaiv.)      $0.75/lb
                          Material Deletion     Less 5% of its
                                                Unit Pay Category

                     B    All technical and commercial questions shall be
                           sent to:

                          KP Engineering
                          Attention: Ricardo Velez
                          5555 Old Jacksonville Hwy
                          Tyler, Texas 75703
                          Tel. No.: 903-630-7721
                          E-mall: rvelez@kpe.com

                     9_   All vendor data shall be submitted in electronic
                          format to:

                          E-mail: documentcontrol(;!kpe.com
                          Copy: rveleztkpe.com

                     10. Deliveries will be accepted between 8:00 am
                         and 3:30 pm,Monday through Friday.

                     11. Invoice shall be sent to:

                          AccountsPayable§kpe .com

                          Along with Invoices, please provide
                          documentation such as:

                          Proof of delivery(POD)
                          Packing Lists




Initiated By: R.Velez




                                                          Page 6560 of 8158
             Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 91 of 96




KPE
  KP      ENGINEERING

5555 Old Jacksonville Hwy
                                                                                              PURCHASE ORDER



Tyler, Texas 75703
Telephone: (903) 534-9155          Fax: (903) 534-9133

Supplier       Sefton Steel, LP                                                     Order Number                          J1711-110
               Attention: Patrick Collier                                                                                  11/8/2017
                                                                                    Order Date
               1830 Aldine Mall Route
               Houston TX 77039                                                     Delivery Date                           1/2/2018
               (281)449-8677                                                        Terms                                     Net 80
                                                                                    Special Terme     See Note N
Deliver to     See Note 12
                                                                                    Ship Via
                                                                                    Freight                           FOB Ex-Works

                                                                                    Approved by:
             Coat
 item #      Code                           Description                         Quantity      UOM       Rate             Amount
                     12. Contact Ashley Keeter wnen Items on this
                         purchase order and related change orders are
                         ready for shipment.

                          Ashley Keeter
                          Email: ExpeditIng@kpe.com
                          Tel: 903-830-754E1


                     Purchase   Order Attachments:
                                                                            1
                     1. KP Engineering Terms and Conditions
                        Dated 05118/2016 (2 Pages)

                     2. KPE Sales Tax Exemption Permit (1 Page)

                     3. J1711-0501 KPE Structural Steel Fabrication
                        Specification, Revision 0 (12 Pages)




                                                                                     Purchase Order Total                  $938,700.00
Strapper f-Se(ter") is to slartend date title purchase order In limp:vice Provided below acknowleckrInp acceptance of Vila order
POO Opal                  ,..oritaihel Storied Purchase order must be returned to IDersonsteltes,com, KP Enoineerfnalflakes &AS
agrawn         the-con        n hs(Whir& unless*.reaehrepialection_withln ten flabaielnees days of recelotof order.



Accepted By:                                                                     Date:.      //— / 5 V7




Initiated Sy: R.Velez                                                                                                             3




                                                       Page 6561 of 8158
               Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 92 of 96


                                                        KP ENGINEERING
                                                 PURCHASE TERMS AND CONDITIONS
 These purchase terms and conditions apply to all purchases made by KP Engineering ("Buyer") from the supplier ("Seller") indicated on the face of this
 purchase order or a separate agreement incorporating these purchase terms and conditions (the "Order"). All sales by Seller of the materials, articles, items,
 work and goods subject hereof ("Goods') are expressly limited and conditioned upon Seller's acceptance of these terms and conditions and any additional or
differing terms proposed by Seller in any document, Including Seller's acknowledgement, shall be void and of no effect, unless accepted in writing by Buyer.
 Buyer's references to the Seller's quotation In this Order shall not be construed so as to have the general terms and conditions contained therein being
Incorporated into this Order. If this Order is deemed an acceptance of a prior offer by Seller, such acceptance is expressly conditioned upon Seller's assent
to the additional or different terms set forth in the Order.
1. ACCEPTANCE OF ORDER. Seller's shipment of or furnishing of Goods,acknowledgment of this Order, commencement of performance or acceptance
of any payment shall constitute conclusive evidence of Seller's acceptance of this Order.
2. PRICE. The price stated in the Order excludes all taxes, duties, fees, charges, packaging, freight, and expenses payable by Buyer, unless specifically
 noted on Order. Seller must report and pay all provincial, local, state, and federal taxes, including, but not limited to, transfer, VAT,sales, use, excise,
occupational, gross receipt, and income taxes, and shall indemnify and hold Buyer harmless from any liability arising therefrom. Seller represents that the
 price specified in this Order does not exceed the selling price for same or substantially same items to any other buyer, taking into account the quantity and
applicable law.
3. PAYMENT AND SET-OFFS. Invoices must be supported by such documents as Buyer may require. Individual invoices showing purchase order
number, items purchased and detailed price information including taxes, duties, freight, and other fees and charges must be issued for each shipment.
 Buyer shall make payment of approved invoices for the Goods conforming to the requirements of this Order on the payment terms stated on the face of this
Order. Payments may be withheld or portions thereof may be deducted by Buyer if, in Buyer's opinion, Seller failed to perform in accordance with the
provisions of this Order, or if set-offs in favor of Buyer in this or other transactions are asserted. Retention shall be as indicated on the face of this Order.
 Payments of invoices will be due net 60 days after Buyer's receipt of acceptable invoice.
4. PAYMENT TO SELLER'S SUPPLIERS. Seller shall timely pay claims of all of its suppliers furnishing goods and services for or used in providing the
 Goods. Seller agrees that Buyer may, at Buyer's option, make payments directly to Seller's suppliers whenever Buyer has reason to believe the Seller has
not paid or is likely not to pay promptly such suppliers amounts due them for goods and services used for this Order. Seller hereby grants to Buyer a
security Interest in the Goods or parts thereof, for which Buyer pays or advances funds under this Order, to the extent of such payments or advance funds.
Seller, if so requested, shall execute and file all documents and financial statements necessary to perfect such security interest. Seller shall furnish, if
requested, as condition of payment, releases, and waivers of lien and claims consisting of terms acceptable to Buyer before payment of invoices are made
hereunder.
8. EXPEDITING. Seller and its suppliers shall, at no additional cost to Buyer, expedite delivery, to meet established delivery schedules. When deemed
advisable by Buyer, this Order shall also be subject to expediting by Buyer or its customer, and Seller hereby grants free,safe, and clear access to Seller's
and Seller's suppliers' premises for expediting purposes.
6. QUALITY CONTROL. Seller shall maintain a proper and consistent quality program which is acceptable to Buyer or one which is customary in the
industry, if no requirement is specified, to assure that the Goods shall comply with the standards of quality stated in the Order and meet the requirements of
this Order in workmanship, materials, safety, appearance, performance, and reliability.
7. INSPECTION AND ACCEPTANCE OF GOODS. The Goods are subject to Buyer's and its customers'inspections and tests at all times and places. If
requested by Buyer, Seller will provide Buyer with the results of all samplings, analyses, inspections, or tests relating to this Order. Seller shall, without
additional charge, provide to Buyer and its customers, facilities and assistance for safe and convenient inspection. In addition to other remedies hereunder
or available under law, Buyer may reject or revoke acceptance of nonconforming Goods. The making of, or failure to make any inspection of, payment for, or
acceptance of Goods will in no way impair Buyer's right to reject or revoke acceptance of nonconforming Goods at any time. Rejected goods will be held at
Seller's risk and expense and will be returned or disposed of at Seller's expense. Buyer's review or approval of Seller's methods, manufacturing procedures,
drawings, calculations, and other documents shall not relieve Seller of any responsibility for the Goods.
8. PACKING AND SHIPPING. The Goods shall be suitably preserved, containerized, packaged and packed and otherwise prepared for shipment in
accordance with the instructions of Buyer and applicable carrier regulations, so as to prevent damage and deterioration. Each container shall be marked to
show the Order number. The container and Order number shall be indicated on the bill of lading. The packing sheet, showing, among other things, Order
number,shall be Included in each package. Copies of packing sheets and the original bill of lading or express receipt, each showing Buyer's purchase order
number,are to be mailed the same day the Goods are shipped.
9. DELIVERY. Seller must promptly notify Buyer of any delay or anticipated delay of performance and delivery. Deliveries are to be made both in quantities
and on terms specified in this Order. If the Goods are not delivered on the date specified in the Order and deferred delivery has not been approved by
Buyer, Buyer will not be required to accept the Goods, or may elect to accept the Goods without prejudice to its rights under this Order or provided by law,
Seller shall furnish the Goods specified by this Order or specifications, plans, drawings or documents incorporated herein. Delivery will not be considered
complete until all of the Goods,including all documentation, are delivered and Buyer has given its final acceptance in writing. The Goods or portions thereof,
including but not limited to, data and work in progress, will become the property of Buyer and title to them will pass to Buyer upon delivery of the Goods to
the delivery point designated, or when Buyer makes payment therefore, whichever occurs earlier. Seller shall be responsible for and shall bear risk of loss
and damage to the Goods or portions thereof, until final completion of their delivery. However, loss or damage, which results from Seller's nonconforming
preservation, packaging, packing, crating, or containerization, whenever occurring, shall be the responsibility of Seller. Seller shall furnish all installation,
operation and maintenance data and all relevant and applicable product and operation safety information, and complete and accurate Material Safety Data
Sheets for the Goods.
10. WARRANTIES. Seller warrants that the Goods and all portions thereof will: (a) be free from liens, encumbrances, and defects in title, design, material,
and workmanship,(b) conform to all current and applicable specifications, tests and performance criteria,(c) be new, of merchantable quality, and (d) meet
and comply with all process,design, utility, mechanical, performance and other guarantees required by this Order. If (a) during the period ending the latter of
eighteen (18) months from shipment or twelve (12) months after commencement of commercial operation of the Goods or,(b) at any time with respect to
liens, title or latent defects, the Goods or parts thereof are found to be defective or otherwise fail to conform to the warranties, and Buyer so notifies Seller,
the Seller shall, at Seller's sole expense and using its best efforts, promptly correct such nonconformity to the satisfaction of Buyer, failing which (a) Buyer
may reject or revoke acceptance and cover by making purchase of substituted goods; (b) Buyer may proceed to correct Seller's nonconforming work by the
most expeditious means available, in which case, the costs for such correction shall be for Seller's account; or (c) Buyer may retain the nonconforming
Goods with an equitable reduction to the Order price to reflect the diminished value of such nonconforming Goods."Commercial operation" means the use of
the goods by the ultimate user and does not mean the resale of the goods by Buyer to its customer. Buyer may assign to its customers and end-users of the
Goods any warranty rights Buyer may have under this Order, provided however, that this Order shall not, and shall not be construed so as to, establish
privity of contract between Seller and Buyer's customers or end-users of the Goods. Seller agrees that nothing in this Order excludes or in any way limits
other warranties provided for in the Order or by law.
11. DATA AND EQUIPMENT. Notwithstanding any proprietary legend or copyright notices to the contrary, Buyer and its customers and end-users of the
Goods, may copy and reproduce documents and information furnished by Seller at any time and distribute such copies or reproductions to others for the
limited purposes of designing, constructing, operating, maintaining, permitting and licensing. All data, inventions, improvements, information, drawings and
specifications which are owned,furnished by, charged to, or paid for by Buyer, or which is developed or produced by Seller as the result of this Order, shall
be the property of Buyer and, unless stated otherwise by Buyer, shall be promptly furnished to Buyer at the completion or termination of this Order. Seller
may not grant security interest in the Goods or any part thereof in favor of any third party.


                                                                                                                                                  18-May-2016



                                                                 Page 6562 of 8158
               Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 93 of 96


 12. CONFIDENTIALITY. Buyer shall have and retain ownership of and Seller shall not disclose to any third party or use or have others use,except as and
 to the extent actually required for the performance of this Order, any information relating to this Order,except with the prior written approval by Buyer.
 13. CHANGES. Buyer may at any time, by written notification, suspend or extend the delivery schedule, make changes in the quantities ordered, place of
 delivery, method of shipment, drawings,designs, or specifications applicable to this Order. If any such change affects Seller's cost or time of delivery, an
 equitable adjustment may be made to the Order price or delivery, as appropriate, by written agreement of the parties. Request for adjustment must be
 brought to the attention of Buyer, by written notice, within fifteen (15) days of Buyer's request for change, or Seller shall forego its right to such adjustments.
 Changes affected without prior written approval of Buyer shall be Seller's responsibility and costs thereof shall be borne by Seller.
 14. TERMINATION. Nothing in these terms and conditions will limit or affect the right of Buyer to terminate the Order.
 A) For cause: 1.) if Seller breaches any term of this Order; or 2.) if, in the opinion of Buyer, Seller fails to make progress or fails to provide reasonable
      assurances of same,thereby endangering timely delivery; or 3.) in case of any proceeding by or against Seller in bankruptcy, insolvency, appointment
      of receiver or trustee or assignment for the benefit of creditors, then In any of such events Buyer may cancel the Order in whole or In part by written or
      facsimile notice to Seller, and Buyer shall have no liability or obligation whatsoever to Seller by reason of or resulting from such cancellation. Seller shall
      Indemnify and hold harmless Buyer for all costs,losses,expenses, and damages incurred by Buyer by reason of such termination for cause.
 B) In addition to and without prejudice to the right to cancel under the preceding paragraph, Buyer may terminate the Order in accordance with the
      following provisions:
 1. If the Order covers goods manufactured or fabricated to Buyer'S specifications or specifications especially prepared by Seller for Buyer, then at any time
      prior to delivery of all goods Buyer may terminate the Order in whole or in part by written or facsimile notice to Seller, and in such event the following
      provisions apply;
           (a) Immediately upon receipt of such notice of termination or upon such other date as may be specified on said notice, Seller shall stop all work
                 in connection with the Order except as otherwise directed by Buyer,
           (b) Buyer shall pay and Seller shall accept as full compensation Seller's actual direct out-of-pocket costs to the date work Is stopped, including
                  Seller's reasonable expense in connection with termination of any subcontracts, all as approved by Buyer, plus reasonable profit. Provided,
                 however, that in no event shall the total amount to be paid to Seller upon such termination plus payments previously made,exceed that
                  portion of the total purchase price specified in the Order that the work actually performed to the date work is stopped bears to the entire work
                 to be performed.
           (c) The goods or uncompleted portions of the goods shall be the property of Buyer and Seller shall safely hold the same for a reasonable time,
                 subject to receipt of Buyer's written shipping or other disposition instructions.
2. If the goods covered by the Order are standard stock merchandise, Buyer may terminate all or any part of the unshipped portion of the Order at any
      time by written or facsimile notice to Seller, and in such event Buyer shall have no obligations for cancellation, restocking or other charges or otherwise
      except to make payment for the goods actually shipped and in transit prior to such termination.
15. DEFAULT. In case of Seller's default or Buyer's termination for cause, Buyer may, in addition to any rights or remedy provided by this Order or
applicable law and equity,terminate all or parts of this Order by written notice to Seller, without any payment or other liability to Buyer on account thereof. In
case of such default or termination for cause, Buyer may also take possession, by whatever reasonable means and at whatever location and time, of all
 materials used In performance of this Order and finish the work or acquire the Goods by whatever method it may deem expedient, in which case Seller shall
not be entitled to payment,if any, until all of the Goods are delivered to Buyer in accordance with this Order.
16. INDEMNIFICATION. To THE FULLEST EXTENT ALLOWABLE BY LAW,SELLER SHALL, AT ITS SOLE EXPENSE,DEFEND,INDEMNIFY AND HOLD HARMLESS BUYER
AND ITS AFFILIATE AND PARENT COMPANIES, THEIR SUCCESSORS AND ASSIGNS, CUSTOMERS, AND USERS OF THE GOODS, AGAINST ALL DAMAGES, LOSS, COSTS,
CLAIMS,LIENS, ENCUMBRANCES,LIABILITIES, AND EXPENSES (INCLUDING ATTORNEY'S FEES)("CLAIMS") ARISING OUT OF OR RESULTING FROM ANY ACT OR OMISSION
OF SELLER,ITS AGENTS,EMPLOYEES,SUPPLIERS OR SUBCONTRACTORS,PROVIDED THAT SELLER WILL NOT BE LIABLE FOR CLAIMS TO THE EXTENT ARISING OUT OF
BUYER'S SOLE NEGLIGENCE. Buyer's remedies set forth in this Order shall be cumulative and additional to any other or further remedies provided by law or
equity. Seller represents and warrants that all Goods delivered and services performed under this Order and the sale or use thereof do not infringe upon any
patent, trade secret, copyright, trademark, or any other intellectual or proprietary rights of any person or entity and Seller shall, at Seller's expense, defend,
Indemnify and hold harmless Buyer and its affiliate and parent companies, their successors and assigns, customers, and users of the Goods, from and
against all claims,demands, actions and liability based on alleged or actual infringement thereof. In the event the Goods or parts thereof are adjudicated to
constitute an infringement, Seller shall either: (a) procure for Buyer and its customers and end users of the Goods the right to continue selling or using the
Goods; (b) replace the same with non-infringing Goods; or (c) modify the Goods so they become non-infringing, provided such replacement or modification
must be approved in advance by Buyer and will not materially alter their dimensions or increase in any amount the cost of their use, sale; operation or
maintenance.
17. FORCE MAJEURE. In the event of war, terrorism, fire, flood, strike, labor unrest, accident, riot, act of government authority, natural disaster, or
contingencies beyond reasonable control of Buyer or Seller. Interfering with Buyer's or Seller's manufacture, use or consumption of the Goods, Buyer's or
Seller's obligations so affected shall be eliminated from the Order without liability, but the Order shall otherwise remain unaffected.
18. INSURANCE. Seller shall purchase and maintain in full force and effect, as appropriate and required by law,such insurance which shall protect Seller,
Buyer, its parent and affiliate companies, their successors and assigns, customers, and users of the Goods from loss, expense or claims of every kind, to
include, but not limited to, losses which may arise under worker's compensation acts and other employee benefit acts, or damages because of bodily injury,
including death, damages to any property, or which may arise out of operation of law or court order.
19. COMPLIANCE WITH LAW. Seller warrants that Seller and the Goods sold hereunder shall comply to the fullest extent with all applicable federal, state,
and local codes, laws, statutes, regulations, orders, rules, ordinances, and standards of governmental authorities and courts, including, but not limited to,
those pertaining to safety and health, the Fair Labor Standards Act, the Civil Rights Act of 1964, Executive Order No. 11246, Section 503 of the
Rehabilitation Act of 1973, as amended,the Vietnam Era Veterans Readjustment Assistance Act of 1974, as amended (38 U.S,C. 2012),the Occupational
Safety and Health Act, the Foreign Corrupt Practices Act of 1977, Export Administration Act, and the Immigration Reform and Control Act of 1986, which
may apply to the Goods or this Order.
20. HAZARDOUS/TOXIC SUBSTANCES. Seller warrants to Buyer that no product is the product, or by-product, of any hazardous or toxic waste as defined
by applicable federal or state law.
21. MISCELLANEOUS. The provisions of this Order shall be binding upon and inure to the benefit of Buyer and Seller and their successors and permitted
assigns. Buyer and Seller are independent contractors. The provisions of this Order are severable and the invalidity or unenforceability, in whole or part, of
any provision shall not impair or affect the remainder of that provision or other provisions. The paragraph headings of this Order are for convenience only
and shall not be deemed to affect in any way the language of the provision to which they refer. This Order shall be governed by the laws of the State of
Texas and the parties agree that the courts of, and of the federal courts sitting in, the State of Texas will have exclusive jurisdiction between the parties and
the parties hereby submit to such jurisdiction. All covenants, indemnities, guaranties, and warranties by Seller shall survive the termination or expiration of
this Order. This Order constitutes the entire agreement between the parties and supersedes all prior understandings and agreements between the parties.
Waiver by either party of any breach of the terms and conditions contained herein will not be construed as a waiver of any other or continuing breach. If
claims or legal proceedings are asserted or instituted by Buyer, Buyer will be entitled to recover from Seller all court costs and attorney's fees and expenses
incurred by Buyer. No modification of this Order shall be valid, unless in writing, signed by Buyer.
22. LIMITATION ON REMEDIES. BUYER/SELLER WILL NOT BE LIABLE FOR ANY LOST PROFITS OR CONSEQUENTIAL, SPECIAL, OR
INCIDENTAL DAMAGES. Buyer's total liability, and Sellers exclusive remedy against Buyer, for any cause of action, under, related to or arising out of the
Order is expressly limited to the amount of the purchase price. Seller's total liability. and Buyer's exclusive remedy against Seller, for any cause of action,
under, related to or arising out of the Order Is expressly limited to the amount of the purchase price. In no event shall Seller be liable to Purchaser, any
successor In interest or any beneficiary of Purchaser,for any consequential,Incidental, indirect.special or punitive damages.


                                                                                                                                                    18-May-2016


                                                                   Page 6563 of 8158
               Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 94 of 96


      "gr        07/5)


TEXAS SALES AND USE TAX RESALE CERTIFICATE
r Name of purchaser, firm or agency as shown on permit                                                              Phone (Area code and number)
      KP ENGINEERING LP                                                                                                             943-534-9155
Address (Street & number, P.O. Box or Route number)
  6555 OLD JACKSONVILLE HWY
City, State, ZIP code
  TYLER,TX 75703
Texas Sales and Use Tex Permit Number (must contain 11 digits)

     I   1 3 2 0 1 11 0 71 7 1 8 1 5i 91
Out-of-state retailer's registration number or Federal Taxpayers Registry(RFC)number for retailers based in Ma/kV

                                                         (Retailers based in Mexico must also provide a copy of their Mexico registration form to the seller.)



   I, the purchaser named above,claim the right to make a non-taxable purchase (for resale of the taxable items
   described below or on the attached order or Invoice) from:

    Seller:      Sefton Steel, LP

                          1830 Aldine Mall Route
    Street address:

                                Houston,Texas 77039
    City, State,ZIP code:

    Description of items to be purchased on the attached order or invoice:




    Description of the type of business activity generally engaged in or type of items normally sold by the purchaser:
          PROVIDE FULL SERVICE ENGINEERING,PROCUREMENT,FABRICATION,AND CONSTRUCTION
          SERVICES FOR CAPITAL PROJECTS


   The taxable items described above,or on the attached order or invoice, will be resold, rented or leased by me within the geographical
   limits of the United States of America,its territories and possessions or within the geographical limits of the United Mexican States, in
   their present form or attached to other taxable Items to be sold.

   I understand that if I make any use ofthe items other than retention,demonstration or display while holding them for sale,lease or rental,
   I must pay sales tax on the Items at the time of use based upon either the purchase price or the fair market rental value for the period
   of time used.

   I understand thatItis a criminal offense to give a resale certificate to the seller for taxable items that!know,at the time ofpurchase,are
   purchased for use rather than for the purpose of resale,lease or rental, and depending on the amount of tax evaded,the offense may
   range from a Class C misdemeanor to a imp!/ y of the second degree.


             Pioche r                                                         Title                                                     Date
sig  k                                                                                                                                         11/9/2017
here
   nF                                                                           ACCOUNTANT


         This certificate s Quid be furnished to the supplier. Do not send the completed certificate to the Comptroller of Public Accounts.




                                                                    Page 6564 of 8158
       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 95 of 96




KPH
  KP   ENGINEERING

CONFIDENTIAL
                                J-1711.0501 STRUCTURAL STEEL FABRICATION SPECIFICATION-Rev 0
                                                                                      1 of 12


    REV.            DATE               BY    APPROVAL    PAGES             REVISION
                                                         ISSUED          DESCRIPTION


       0         10/09/2017           RAV                   12        Issued for construction




KP Engineering LP
Structural Steel Fabrication Specification




                                             Page 6565 of 8158
       Case 19-03707 Document 1-45 Filed in TXSB on 08/23/19 Page 96 of 96




KPH
 I413 ENGINEERING

CONFIDENTIAL
                                J-1711.0501 STRUCTURAL STEEL FABRICATION SPECIFICATION-Rev 0
                                                                                      2 of 12


TABLE OF CONTENTS


1.0      SCOPE
2.0      REFERENCES
3.0      QUALITY CONTROL
4.0      MATERIALS
5.0      CONNECTIONS
6.0      DRAWINGS
7.0      FABRICATION
8.0      DELIVERY REQUIREMENTS
9.0      SUBMITTALS
10.0     REWORK AND BACKCHARGES
11.0     RECORDS




KP Engineering LP
Structural Steel Fabrication Specification



                                             Page 6566 of 8158
